--------------------------------------------------------------------------------


  SHARE EXCHANGE AGREEMENT   by and among   AMERICAN LORAIN CORPORATION, as the
Parent,   SHANGHAI XUNYANG INTERNET TECH CO. LTD. as the Purchaser,   TAISHAN
MUREN AGRICULTURE CO. LTD., as the Company   and   SHENZHEN JIAMINGRUI NEW
AGRICULTURE CO., LTD., as the Seller     Dated as of September 25, 2018  


--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       I. THE SHARE EXCHANGE 1 1.1. Purchase and Sale of Shares 1 1.2.
Consideration 1 1.3. Company Shareholder Consent 2       III. CLOSING 2 2.1.
Closing 2       IV. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 2 3.1. Due
Organization and Good Standing 2 3.2. Authorization; Binding Agreement 2 3.3.
Governmental Approvals 3 3.4. Non-Contravention 3 3.5. Capitalization 3 3.6. SEC
Filings and Purchaser Financials 4 3.7. Absence of Certain Changes 5 3.9.
Actions; Orders; Permits 5 3.12. Independent Investigatopm 5     V.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6 4.1. Due Organization and Good
Standing 6 4.2. Authorization; Binding Agreement 6 4.3. Capitalization 7 4.4.
Subsidiaries 8 4.5. Governmental Approvals 8 4.6. Non-Contravention 8 4.7.
Financial Statements 9 4.8. Absence of Certain Changes 10 4.9. Compliance with
Laws 10 4.10. Company Permits 10 4.11. Litigation 10 4.12. Material Contracts 10
4.13. Intellectual Property 12 4.14. Taxes and Returns 14 4.15. Real Property 15
4.16. Personal Property 15 4.17. Title to and Sufficiency of Assets 16 4.18.
Employee Matters 16 4.19. Benefit Plans 17 4.20. Environmental Matters 18 4.21.
Transactions with Related Persons 19 4.22. Insurance 19 4.23. Top Customers and
Suppliers 20 4.24. Books and Records 20 4.25. Accounts Receivable 20 4.26.
Certain Business Practices 20 4.27. Investment Company Act 21 4.28. Finders and
Investment Bankers 21 4.29. Independent Investigation 21 4.30. Information
Supplied 21

i

--------------------------------------------------------------------------------


4.31. Disclosure 22       VI. REPRESENTATIONS AND WARRANTIES OF THE SELLER 22
5.1. Due Organization and Good Standing 22 5.2. Authorization; Binding Agreement
22 5.3. Ownership 22 5.4. Governmental Approvals 22 5.5. Non Convention 22 5.6.
No Litigation 23 5.7. Investment Representations 23 5.8. Finders and Investment
Bankers 24 5.9. Independent Investigation 24 5.10. Information Supplied 24 5.11.
Disclosure 24       VII. COVENANTS 24 6.1. Access and Information 24 6.2.
Conduct of Business of the Company 25 6.3. Conduct of Business of the Parent 28
6.4. Annual and Interim Financial Statements 30 6.5. Purchaser Public Filings 30
6.6. No Solicitation 30 6.7. No Trading 30 6.8. Notification of Certain Matters
31 6.9. Efforts 31 6.10. Further Assurances 32 6.12. Public Announcements 32
6.13. Confidential Information 32 6.14. Litigation Support 33 6.15. Documents
and Information 33 6.17. Supplemental Disclosure Schedules 33 6.18. Parent
Policies 34 6.19. SOX 404(b) Compliance 34       VIII. SURVIVAL AND
INDEMNIFICATION 34 7.1. Survival 34 7.2. Idemnification by the Seller 35 7.3.
General Indemnification Provisions 36 7.4. Indemification Procedures 36      
IX. CLOSING CONDITIONS 37 8.1. Conditions to Each Party’s Obligations 37 8.2.
Conditions to Obligations of the Company and the Seller 38 8.3. Conditions to
Obligations of the Purchaser and the Parent 39 8.4. Frustration of Conditions 40
      X. TERMINATION AND EXPENSES 40 9.1. Termination 40 9.2. Effect of
Termination 41 9.3. Fees and Expenses 41 9.4. Termination Fee 42

ii

--------------------------------------------------------------------------------


XI. WAIVERS AND RELEASES 42 10.1. Release and Covenant Not to Sue 42       XII.
MISCELLANEOUS 42 11.1. Notices 42 11.2. Binding Effect; Assignment 43 11.3.
Third Parties 44 11.4. Arbitration 44 11.5. Governing Law; Jurisdiction 44 11.6.
WAIVER OF JURY TRIAL 45 11.7. Specific Performance 45 11.8. Severability 45
11.9. Amendment 45 11.10. Waiver 45 11.11. Entire Agreement 46 11.12. 
Interpretation 46 11.13.  Counterparts 47       XIII. DEFINITIONS 47 12.1.
Certain Definitions 47 12.2. Section References 53

INDEX OF EXHIBITS

Exhibit Description     Exhibit A [exhibit10-3.htm] Form of Non-Competition
Agreement [exhibit10-3.htm] Exhibit B [exhibit10-2.htm] Form of Lock-Up
Agreement [exhibit10-2.htm]

iii

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
September 25, 2018 by and among (i) American Lorain Corporation, a corporation
incorporated in the State of Nevada (the “Parent”), (ii) Shanghai Xunyang
Internet Technology Co., Ltd. (the “Purchaser”), a limited liability company
registered in the People’s Republic of China, (iii) Taishan Muren Agriculture
Co. Ltd., a limited liability company registered in the People’s Republic of
China (the “Company”) and (iv) Shenzhen Jiamingrui New Agriculture Co., Ltd., a
limited liability company registered in the People’s Republic of China (the
“Seller”). The Parent, the Purchaser, the Company and the Seller are sometimes
referred to herein individually as a “Party” and, collectively, as the
“Parties”. Capitalized terms, unless otherwise defined, shall have the meanings
ascribed to such terms in Article XII hereof.

RECITALS:

WHEREAS, the Seller owns 100% of the issued and outstanding shares and other
equity interests in or of the Company;

WHEREAS, the Company is a company registered as a limited liability company in
Taishan City, Guangdong Province, China;

WHEREAS, the Company grows various spice plants and fruit trees and sells such
products in China;

WHEREAS, the Purchaser is a 100% owned subsidiary of Jianshi Technology Holding
Limited, which is a 100% owned subsidiary of Planet Green Holding Corp., which
is a 100% owned subsidiary of Parent; and

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the issued and outstanding shares and any
other equity interests in or of the Company in exchange for newly issued Parent
Shares, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE I
THE SHARE EXCHANGE

1.1      Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Seller shall sell, transfer, convey,
assign and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, all of the issued and outstanding shares (being
1,000,000 shares of 1.00 RMB par value each) of the Company (collectively, the
“Purchased Shares”), free and clear of all Liens (other than potential
restrictions on resale under applicable securities Laws).

1.2      Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, in full payment for the Purchased Shares, the
Parent shall issue and deliver to the Seller 10,000,000 Parent Shares (the
“Exchange Shares”).

1

--------------------------------------------------------------------------------

1.3      Company Shareholder Consent. Seller, as the sole shareholder of the
Company, hereby approves, authorizes and consents to the Company’s execution and
delivery of this Agreement and the Ancillary Documents to which it is or is
required to be a party or otherwise bound, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
transactions contemplated hereby and thereby. Seller acknowledges and agrees
that the consents set forth herein are intended and shall constitute such
consent of the Seller as may be required (and shall, if applicable, operate as a
written shareholder resolution of the Company) pursuant to the Company Charter,
any other agreement in respect of the Company to which Seller is a party and all
applicable Laws.

ARTICLE II
CLOSING

2.1      Closing. Subject to the satisfaction or waiver of the conditions set
forth in Article VIII, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Parent, on the
third (3rd) Business Day after all the closing conditions to this Agreement have
been satisfied or waived at 10:00 a.m. local time, or at such other date, time
or place as the Purchaser and the Company may agree (the date and time at which
the Closing is actually held being the “Closing Date”).

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PARENT

Each of the Purchaser and, where specified, the Parent, represents and warrants
to the Company, as follows:

3.1      Due Organization and Good Standing. The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of China. The
Parent is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Nevada. Each of the Purchaser and the Parent has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Each of the
Purchaser and the Parent is duly qualified or licensed and in good standing to
conduct business in each jurisdiction in which the character of the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except for any deviations from
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect on the Purchaser or the Parent. Each of the Purchaser and the
Parent has heretofore made available to the Company accurate and complete copies
of the Organizational Documents of the Purchaser and the Parent, respectively,
as currently in effect.

3.2      Authorization; Binding Agreement. Each of the Purchaser and the Parent
has all requisite corporate power and authority to execute and deliver this
Agreement and each Ancillary Document to which it is a party, to perform the
Purchaser’s and the Parent’s, respectively, obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and each Ancillary Document to which it
is a party and the consummation of the transactions contemplated hereby and
thereby (a) have been duly and validly authorized by the board of directors of
the Purchaser and the Parent, respectively, and (b) no other corporate
proceedings, other than as set forth elsewhere in the Agreement, on the part of
the Purchaser or the Parent, respectively, are necessary to authorize the
execution and delivery of this Agreement and each Ancillary Document to which it
is a party or to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each Ancillary Document to which the Purchaser or
the Parent is a party shall be when delivered, duly and validly executed and
delivered by the Purchaser or the Parent, respectively, and, assuming the due
authorization, execution and delivery of this Agreement and such Ancillary
Documents by the other parties hereto and thereto, constitutes, or when
delivered shall constitute, the valid and binding obligation of the Purchaser
and the Parent, respectively, enforceable against the Purchaser or the Parent,
respectively, in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting the enforcement of creditors’ rights generally or by any applicable
statute of limitation or by any valid defense of set-off or counterclaim, and
the fact that equitable remedies or relief (including the remedy of specific
performance) are subject to the discretion of the court from which such relief
may be sought (collectively, the “Enforceability Exceptions”).

2

--------------------------------------------------------------------------------

3.3      Governmental Approvals. No Consent of or with any Governmental
Authority, on the part of the Purchaser or the Parent is required to be obtained
or made in connection with the execution, delivery or performance by the
Purchaser or the Parent of this Agreement and each Ancillary Document to which
it is a party or the consummation by the Purchaser or the Parent of the
transactions contemplated hereby and thereby, other than (a) such filings as may
be required in any jurisdiction where the Purchaser or the Parent is qualified
or authorized to conduct business as a foreign corporation in order to maintain
such qualification or authorization, (b) such filings as contemplated by this
Agreement, (c) any filings required with NYSE with respect to the transactions
contemplated by this Agreement, (d) applicable requirements, if any, of the
Securities Act, the Exchange Act, and/ or any state “blue sky” securities Laws,
and the rules and regulations thereunder, and (e) where the failure to obtain or
make such Consents or to make such filings or notifications, would not
reasonably be expected to have a Material Adverse Effect on the Purchaser.

3.4      Non-Contravention. The execution and delivery by the Purchaser or the
Parent of this Agreement and each Ancillary Document to which it is a party, the
consummation by the Purchaser or the Parent of the transactions contemplated
hereby and thereby, and compliance by the Purchaser or the Parent with any of
the provisions hereof and thereof, will not (a) conflict with or violate any
provision of the Purchaser’s or the Parent’s, respectively, Organizational
Documents, (b) subject to obtaining the Consents from Governmental Authorities
referred to in Section 3.3 hereof, and any condition precedent to such Consent
or waiver having been satisfied, conflict with or violate any Law, Order or
Consent applicable to the Purchaser or the Parent, or any of their properties or
assets, or (c) (i) violate, conflict with or result in a breach of, (ii)
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, (iii) result in the termination, withdrawal,
suspension, cancellation or modification of, (iv) accelerate the performance
required by the Purchaser or the Parent under, (v) result in a right of
termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of the Purchaser or the Parent under,
(viii) give rise to any obligation to obtain any third party consent or provide
any notice to any Person or (ix) give any Person the right to declare a default,
exercise any remedy, claim a rebate, chargeback, penalty or change in delivery
schedule, accelerate the maturity or performance, cancel, terminate or modify
any right, benefit, obligation or other term under, any of the terms, conditions
or provisions of, any Parent Material Contract, respectively, except for any
deviations from any of the foregoing clauses (b) or (c) that would not
reasonably be expected to have a Material Adverse Effect on the Purchaser.

3.5      Capitalization.

  (a)      The Parent is authorized to issue (i) 200,000,000 Parent Shares and
(ii) 5,000,000 preferred shares, par value $0.001 per share. All outstanding
Parent Shares are duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the NRS, the Parent Charter or any Contract to which the Parent is
a party. None of the outstanding Parent Shares has been issued in violation of
any applicable securities Laws.

3

--------------------------------------------------------------------------------

(b)      Prior to giving effect to the transactions contemplated by this
Agreement, except as set forth in the SEC Reports, the Parent does not have any
Subsidiaries or own any equity interests in any other Person.

(c)      Except as set forth in the SEC Reports, there are no (i) outstanding
options, warrants, puts, calls, convertible securities, preemptive or similar
rights, (ii) bonds, debentures, notes or other Indebtedness having general
voting rights or that are convertible or exchangeable into securities having
such rights or (iii) subscriptions or other rights, agreements, arrangements,
Contracts or commitments of any character (A) relating to the issued or unissued
shares of the Parent, or (B) obligating the Parent to issue, transfer, deliver
or sell or cause to be issued, transferred, delivered, sold or repurchased any
options or shares or securities convertible into or exchangeable for such
shares, or (C) obligating the Parent to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment for such capital shares. Other than as expressly set forth in this
Agreement, there are no outstanding obligations of the Parent to repurchase,
redeem or otherwise acquire any shares of the Parent or to provide funds to make
any investment (in the form of a loan, capital contribution or otherwise) in any
Person. Except as set forth in the SEC Reports, there are no shareholders
agreements, voting trusts or other agreements or understandings to which the
Parent is a party with respect to the voting of any shares of the Parent.

(d)      [Intentionally Omitted.]

(e)      Since January 1, 2017, and except as contemplated by this Agreement or
disclosed in the SEC Reports, the Parent has not declared or paid any
distribution or dividend in respect of its shares and has not repurchased,
redeemed or otherwise acquired any of its shares, and the Parent’s board of
directors has not authorized any of the foregoing.

3.6      SEC Filings and Parent Financials.

(a)      The Parent, since January 1, 2017, has filed all forms, reports,
schedules, statements, registrations statements, prospectuses and other
documents required to be filed or furnished by the Parent with the SEC under the
Securities Act and/or the Exchange Act, together with any amendments,
restatements or supplements thereto. Except to the extent available on the SEC’s
web site through EDGAR, the Parent has delivered to the Company copies in the
form filed with the SEC of all of the following: (i) the Parent’s Annual Reports
on Form 10-K for each fiscal year of the Parent beginning with the year ended
December 31, 2017, (ii) the Parent’s Quarterly Reports on Form 10-Q for each
fiscal quarter that the Parent filed such reports to disclose its quarterly
financial results in each of the fiscal years of the Parent referred to in
clause (i) above, (iii) all other forms, reports, registration statements,
prospectuses and other documents (other than preliminary materials) filed by the
Parent with the SEC since the beginning of the first fiscal year referred to in
clause (i) above (the forms, reports, registration statements, prospectuses and
other documents referred to in clauses (i), (ii) and (iii) above, whether or not
available through EDGAR, are, collectively, the “SEC Reports”) and (iv) all
certifications and statements required by (A) Rules 13a-14 or 15d-14 under the
Exchange Act, and (B) 18 U.S.C. §1350 (Section 906 of SOX) with respect to any
report referred to in clause (i) above (collectively, the “Public
Certifications”). The SEC Reports (y) were prepared in all material respects in
accordance with the requirements of the Securities Act and the Exchange Act, as
the case may be, and the rules and regulations thereunder and (z) did not, as of
their respective effective dates (in the case of SEC Reports that are
registration statements filed pursuant to the requirements of the Securities
Act) and at the time they were filed with the SEC (in the case of all other SEC
Reports) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The Public Certifications are each true as of their
respective dates of filing. As used in this Section 3.6, the term “file” shall
be broadly construed to include any manner permitted by SEC rules and
regulations in which a document or information is furnished, supplied or
otherwise made available to the SEC. As of the date of this Agreement, (A) the
Parent Shares are listed on NYSE, (B) the Parent has not received any written
deficiency notice from NYSE relating to the continued listing requirements of
the Parent Shares, (C) there are no Actions pending or, to the Knowledge of the
Parent, threatened against the Parent with respect to any intention by such
entity to suspend, prohibit or terminate the quoting of the Parent Shares on
NYSE and (D) the Parent Shares are in compliance with all of the applicable
listing and corporate governance rules of NYSE.

4

--------------------------------------------------------------------------------

(b)      The financial statements and notes contained or incorporated by
reference in the SEC Reports (the “Parent Financials”), fairly present in all
material respects the financial position and the results of operations, changes
in shareholders’ equity, and cash flows of the Parent at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with (i) GAAP methodologies applied on a consistent basis throughout the periods
involved and (ii) Regulation S-X or Regulation S-K, as applicable (except as may
be indicated in the notes thereto and for the omission of notes and audit
adjustments in the case of unaudited quarterly financial statements to the
extent permitted by Regulation S-X or Regulation S-K, as applicable).

(c)      Except as and to the extent reflected or reserved against in the Parent
Financials, the Parent has not incurred any Liabilities or obligations of the
type required to be reflected on a balance sheet in accordance with GAAP that is
not adequately reflected or reserved on or provided for in the Parent
Financials, other than Liabilities of the type required to be reflected on a
balance sheet in accordance with GAAP that have been incurred since January 1,
2017 in the ordinary course of business.

3.7      Absence of Certain Changes. As of the date of this Agreement, the
Parent has, since June 30, 2018, not received a notice of a Material Adverse
Effect.

3.8      Actions; Orders; Permits. There is no pending or, to the Knowledge of
the Parent, threatened Action to which the Parent is subject which would
reasonably be expected to have a Material Adverse Effect on the Parent. There is
no material Action that the Parent has pending against any other Person. The
Parent is not subject to any material Orders of any Governmental Authority, nor
are any such Orders pending. The Parent holds all Permits necessary to lawfully
conduct its business as presently conducted, and to own, lease and operate its
assets and properties, all of which are in full force and effect, except where
the failure to hold such Permit or for such Permit to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect on the
Parent.

3.9      Investment Company Act. The Parent is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

3.10      Finders and Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission from the Parent,
the Target Companies or any of their respective Affiliates in connection with
the transactions contemplated hereby based upon arrangements made by or on
behalf of the Parent.

3.11      Ownership of Exchange Shares. All Exchange Shares issued and delivered
in accordance with Article I to the Seller shall be, upon issuance and delivery
of such Exchange Shares, fully paid and non-assessable, free and clear of all
Liens, other than restrictions arising from applicable securities Laws, the
Lock-Up Agreement, and any Liens incurred by Seller, and the issuance and sale
of such Exchange Shares pursuant hereto will not be subject to or give rise to
any preemptive rights or rights of first refusal.

5

--------------------------------------------------------------------------------

3.12      Independent Investigation. The Parent has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Target Companies, and acknowledge that it has been provided adequate access to
the personnel, properties, assets, premises, books and records, and other
documents and data of the Target Companies for such purpose. The Parent
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, it has relied
solely upon its own investigation and the express representations and warranties
of the Company and the Seller set forth in Article IV and Article V (including
the related portions of the Company Disclosure Schedules and any Supplemental
Disclosure Schedules provided by the Company or the Seller); and (b) none of the
Company, the Seller or their respective Representatives have made any
representation or warranty as to the Target Companies, the Seller or this
Agreement, except as expressly set forth in Article IV and Article V (including
the related portions of the Company Disclosure Schedules and Supplemental
Disclosure Schedules provided by the Company or the Seller).

ARTICLE IV
JOINT REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser and the Parent on the date hereof (the “Company Disclosure
Schedules”), the Section numbers of which are numbered to correspond to the
Section numbers of this Agreement to which they refer, each of the Company and
the Seller hereby, jointly and severally, represents and warrants to the
Purchaser and the Parent as follows:

4.1      Due Organization and Good Standing. The Company is a business company
duly organized, validly existing and in good standing under the Laws of China
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Each Subsidiary
of the Company is a corporation or other entity duly formed, validly existing
and in good standing under the Laws of its jurisdiction of organization and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Each Target
Company is duly qualified or licensed and in good standing in the jurisdiction
in which it is incorporated or registered and in each other jurisdiction where
it does business or operates to the extent that the character of the property
owned, or leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary. Schedule 4.1 lists all
jurisdictions in which any Target Company is qualified to conduct business and
all names other than its legal name under which any Target Company does
business. The Company has provided to the Purchaser and the Parent accurate and
complete copies of its Organizational Documents and the Organizational Documents
of each of its Subsidiaries, each as amended to date and as currently in effect.
No Target Company is in violation of any provision of its Organizational
Documents.

4.2      Authorization; Binding Agreement. The Company has all requisite
corporate power and authority to execute and deliver this Agreement and each
Ancillary Document to which it is or is required to be a party, to perform the
Company’s obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each Ancillary Document to which the Company is or is required to
be a party and the consummation of the transactions contemplated hereby and
thereby, (a) have been duly and validly authorized by the Company’s board of
directors and the Company’s shareholders to the extent required by the Company’s
Organizational Documents, any other applicable Law or any Contract to which the
Company or any of its shareholders is a party or by which it or its securities
are bound and (b) no other proceedings on the part of the Company are necessary
to authorize the execution and delivery of this Agreement and each Ancillary
Document to which it is a party or to consummate the transactions contemplated
hereby and thereby. This Agreement has been, and each Ancillary Document to
which the Company is or is required to be a party shall be when delivered, duly
and validly executed and delivered by the Company and assuming the due
authorization, execution and delivery of this Agreement and any such Ancillary
Document by the other parties hereto and thereto, constitutes, or when delivered
shall constitute, the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.

6

--------------------------------------------------------------------------------

4.3      Capitalization.

(a)      The Company is authorized to issue 1,000,000 Company Ordinary Shares,
1,000,000 of which shares are issued and outstanding. Prior to giving effect to
the transactions contemplated by this Agreement, the Seller is the legal
(registered) and beneficial owner of all of the issued and outstanding shares
and other equity interests in or of the Company, all of which shares and other
equity interests are owned free and clear of any Liens. The Purchased Shares to
be delivered by the Seller to the Purchaser at the Closing constitute all of the
issued and outstanding shares and other equity interests in or of the Company.
All of the outstanding shares and other equity interests in or of the Company
have been duly authorized, are fully paid and non-assessable and not in
violation of any purchase option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of any applicable
Law, the Company Charter or any Contract to which the Company is a party or by
which it or its securities are bound. The Company holds no shares or other
equity interests in or of the Company in its treasury. None of the outstanding
shares or other equity interests in or of the Company were issued in violation
of any applicable securities Laws.

(b)      There are no options, warrants or other rights to subscribe for or
purchase any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or any
of its shareholders is a party or bound relating to any equity securities of the
Company, whether or not outstanding. There are no outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to the
Company. There are no voting trusts, proxies, shareholder agreements or any
other agreements or understandings with respect to the voting of the Company’s
shares or other equity interests. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
or other equity interests or securities in or of the Company, nor has the
Company granted any registration rights to any Person with respect to the
Company’s equity securities. All of the Company’s securities have been granted,
offered, sold and issued in compliance with all applicable securities Laws. As a
result of the consummation of the transactions contemplated by this Agreement,
no shares or other equity interests in or of the Company are issuable and no
rights in connection with any interests, warrants, rights, options or other
securities of the Company accelerate or otherwise become triggered (whether as
to vesting, exercisability, convertibility or otherwise).

(c)      Since January 1, 2017, the Company has not declared or paid any
distribution or dividend in respect of its shares or other equity interests and
has not repurchased, redeemed or otherwise acquired any shares or other equity
interests in or of the Company, and the board of directors of the Company has
not authorized any of the foregoing.

4.4      Subsidiaries.

(a)      Schedule 4.4(a) sets forth the name of each Subsidiary of the Company,
and with respect to each Subsidiary (a) its jurisdiction of organization, (b)
its authorized shares or other equity interests (if applicable), (c) the number
of issued and outstanding shares or other equity interests and the record
holders and beneficial owners thereof and (d) its Tax election to be treated as
a corporate or a disregarded entity under the Code and any state or applicable
non-U.S. Tax laws, if any. All of the outstanding equity securities of each
Subsidiary of the Company are duly authorized and validly issued, fully paid and
non-assessable (if applicable), and were offered, sold and delivered in
compliance with all applicable securities Laws, and owned by the Company or one
of its Subsidiaries free and clear of all Liens (other than those, if any,
imposed by such Subsidiary’s Organizational Documents). There are no Contracts
to which the Company or any of its Affiliates is a party or bound with respect
to the voting (including voting trusts or proxies) of the shares or other equity
interests of any Subsidiary of the Company other than the Organizational
Documents of any such Subsidiary. There are no outstanding or authorized
options, warrants, rights, agreements, subscriptions, convertible securities or
commitments to which any Subsidiary of the Company is a party or which are
binding upon any Subsidiary of the Company providing for the issuance or
redemption of any shares or other equity interests in or of any Subsidiary of
the Company. There are no outstanding equity appreciation, phantom equity,
profit participation or similar rights granted by any Subsidiary of the Company.
No Subsidiary of the Company has any limitation on its ability to make any
distributions or dividends to its equity holders, whether by Contract, Order or
applicable Law. Except for the equity interests of the Subsidiaries listed on
Schedule 4.4(a), the Company does not own or have any rights to acquire,
directly or indirectly, any shares or other equity interests of any Person. None
of the Company or its Subsidiaries is a participant in any joint venture,
partnership or similar arrangement. There are no outstanding material
contractual obligations of the Company or its Subsidiaries to provide funds to,
or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other Person (other than loans to customers in the ordinary
course of business).

7

--------------------------------------------------------------------------------

(b)      Seller is the legal and beneficial owner of one hundred percent (100%)
of the issued and outstanding equity interests of the Company. There are no
outstanding options, warrants, rights (including conversion rights, preemptive
rights, rights of first refusal or similar rights) or agreements to purchase or
acquire any equity interest, or any securities convertible into or exchangeable
for an equity interest, of the Company. The Company operates its business and
sells spice plant and fruit tree products in Taishan, China.

4.5      Governmental Approvals. No Consent of or with any Governmental
Authority on the part of any Target Company is required to be obtained or made
in connection with the execution, delivery or performance by the Company of this
Agreement or any Ancillary Documents to which it is a party or the consummation
by the Company of the transactions contemplated hereby or thereby other than
such filings as contemplated by this Agreement.

4.6      Non-Contravention. The execution and delivery by the Company (or any
other Target Company, as applicable) of this Agreement and each Ancillary
Document to which any Target Company is a party or otherwise bound, and the
consummation by any Target Company of the transactions contemplated hereby and
thereby and compliance by any Target Company with any of the provisions hereof
and thereof, will not (a) conflict with or violate any provision of any Target
Company’s Organizational Documents, (b) subject to obtaining the Consents from
Governmental Authorities referred to in Section 4.5 hereof, and any condition
precedent to such Consent or waiver having been satisfied, conflict with or
violate any Law, Order or Consent applicable to any Target Company or any of
their properties or assets, or (c) (i) violate, conflict with or result in a
breach of, (ii) constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by any Target Company under, (v) result in a
right of termination or acceleration under, (vi) give rise to any obligation to
make payments or provide compensation under, (vii) result in the creation of any
Lien upon any of the properties or assets of any Target Company under, (viii)
give rise to any obligation to obtain any third party consent or provide any
notice to any Person or (ix) give any Person the right to declare a default,
exercise any remedy, claim a rebate, chargeback, penalty or change in delivery
schedule, accelerate the maturity or performance, cancel, terminate or modify
any right, benefit, obligation or other term under, any of the terms, conditions
or provisions of, any Company Material Contract, except for any deviations from
any of the foregoing clauses (b) or (c) that would not reasonably be expected to
have a Material Adverse Effect on the Company.

8

--------------------------------------------------------------------------------

4.7      Financial Statements.

(a)      As used herein, the term “Company Financials” means the (i) audited
consolidated financial statements of the Target Companies (including, in each
case, any related notes thereto), consisting of the consolidated balance sheet
of the Target Companies as of December 31, 2017, and the related consolidated
audited income statement, changes in shareholder equity and statement of cash
flows for the years then ended and (ii) the unaudited financial statements,
consisting of the consolidated balance sheet of the Target Companies as of June
30, 2018 (the “Interim Balance Sheet Date”) and the related consolidated income
statement, changes in shareholder equity and statement of cash flows for the
three (3) months then ended. The Company Financials (i) accurately reflect the
books and records of the Target Companies as of the times and for the periods
referred to therein, (ii) were prepared in accordance with GAAP, consistently
applied throughout and among the periods involved (except that the unaudited
statements exclude the footnote disclosures and other presentation items
required for GAAP and exclude year-end adjustments which will not be material in
amount), and (iii) fairly present in all material respects the financial
position of the Target Companies as of the respective dates thereof and the
results of the operations and cash flows of the Target Companies for the periods
indicated.

(b)      Each Target Company maintains accurate books and records reflecting its
assets and Liabilities and maintains proper and adequate internal accounting
controls that provide reasonable assurance that (i) such Target Company does not
maintain any off-the-book accounts and that such Target Company’s assets are
used only in accordance with the Target Company’s management directives, (ii)
transactions are executed with management’s authorization, (iii) transactions
are recorded as necessary to permit preparation of the financial statements of
such Target Company and to maintain accountability for such Target Company’s
assets, (iv) access to such Target Company’s assets is permitted only in
accordance with management’s authorization, (v) the reporting of such Target
Company’s assets is compared with existing assets at regular intervals and
verified for actual amounts and (vi) accounts, notes and other receivables are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection of accounts, notes and other receivables on a current and
timely basis. No Target Company has been subject to or involved in any material
fraud that involves management or other employees who have a significant role in
the internal controls over financial reporting of the Company and its
Subsidiaries. Since January 1, 2017, no Target Company or its Representatives
has received any written complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Target Company or its internal accounting controls, including any material
written complaint, allegation, assertion or claim that any Target Company has
engaged in questionable accounting or auditing practices.

(c)      No Target Company has ever been subject to the reporting requirements
of Sections 13(a) and 15(d) of the Exchange Act.

(d)      All material Indebtedness of the Target Companies is disclosed in the
financial statements and related notes previously delivered to the Purchaser and
the Parent. No Indebtedness of any Target Company contains any restriction upon
(i) the prepayment of any of such Indebtedness, (ii) the incurrence of
Indebtedness by any Target Company, or (iii) the ability of the Target Companies
to grant any Lien on their respective properties or assets.

9

--------------------------------------------------------------------------------

(e)      No Target Company is subject to any Liabilities or obligations (whether
or not required to be reflected on a balance sheet prepared in accordance with
GAAP), except for those that are either (i) adequately reflected or reserved on
or provided for in the consolidated balance sheet of the Company and its
Subsidiaries as of the Interim Balance Sheet Date contained in the Company
Financials or (ii) not material and that were incurred after the Interim Balance
Sheet Date in the ordinary course of business consistent with past practice
(other than Liabilities for breach of any Contract or violation of any Law).

(f)      All financial projections with respect to the Target Companies that
were delivered by or on behalf of the Company to the Purchaser and the Parent or
their Representatives were prepared in good faith using assumptions that the
Company believes to be reasonable.

4.8      Absence of Certain Changes. Since January 1, 2017, each Target Company
has (a) conducted its business only in the ordinary course of business
consistent with past practice, (b) not been subject to a Material Adverse Effect
and (c) has not taken any action or committed or agreed to take any action that
would be prohibited by Section 6.2(b) if such action were taken on or after the
date hereof without the consent of the Purchaser and the Parent.

4.9      Compliance with Laws. No Target Company is or has been in material
conflict or non-compliance with, or in material default or violation of, nor has
any Target Company received, since January 1, 2017, any written or, to the
Knowledge of the Company, oral notice of any material conflict or non-compliance
with, or material default or violation of, any applicable Laws by which it or
any of its properties, assets, employees, business or operations are or were
bound or affected.

4.10      Company Permits. Each Target Company (and its employees who are
legally required to be licensed by a Governmental Authority in order to perform
his or her duties with respect to his or her employment with any Target
Company), holds all Permits necessary to lawfully conduct in all material
respects its business as presently conducted and as currently contemplated to be
conducted, and to own, lease and operate its assets and properties
(collectively, the “Company Permits”). The Company has made available to the
Purchaser and the Parent true, correct and complete copies of all material
Company Permits. All of the Company Permits are in full force and effect, and no
suspension or cancellation of any of the Company Permits is pending or, to the
Company’s Knowledge, threatened. No Target Company is in violation in any
material respect of the terms of any Company Permit.

4.11      Litigation. There is no (a) Action of any nature pending or, to the
Company’s Knowledge, threatened, nor is there any reasonable basis for any
Action to be made, or (b) Order pending now or rendered by a Governmental
Authority since January 1, 2017, in either case of (a) or (b) by or against any
Target Company, its current or former directors, officers or equity holders
(provided, that any litigation involving the directors, officers or equity
holders of a Target Company must be related to the Target Company’s business,
equity securities or assets), its business, equity securities or assets. Since
January 1, 2017, none of the current or former officers, senior management or
directors of any Target Company have been charged with, indicted for, arrested
for, or convicted of any felony or any crime involving fraud.

4.12      Material Contracts.

(a)      Schedule 4.12(a) sets forth a true, correct and complete list of, and
the Company has made available to the Purchaser and the Parent (including
written summaries of oral Contracts), true, correct and complete copies of, each
Contract to which any Target Company is a party or by which any Target Company,
or any of its properties or assets are bound or affected (each contract required
to be set forth on Schedule 4.12(a), a “Company Material Contract”) that:

10

--------------------------------------------------------------------------------

(i)      contains covenants that limit the ability of any Target Company (A) to
compete in any line of business or with any Person or in any geographic area or
to sell, or provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

(ii)      involves any joint venture, profit-sharing, partnership, limited
liability company or other similar agreement or arrangement relating to the
formation, creation, operation, management or control of any partnership or
joint venture;

(iii)      involves any exchange traded, over the counter or other swap, cap,
floor, collar, futures contract, forward contract, option or other derivative
financial instrument or Contract, based on any commodity, security, instrument,
asset, rate or index of any kind or nature whatsoever, whether tangible or
intangible, including currencies, interest rates, foreign currency and indices;

(iv)      evidences Indebtedness (whether incurred, assumed, guaranteed or
secured by any asset) of any Target Company having an outstanding principal
amount in excess of $100,000;

(v)      involves the acquisition or disposition, directly or indirectly (by
merger or otherwise), of assets with an aggregate value in excess of $25,000
(other than in the ordinary course of business consistent with past practice) or
shares or other equity interests in or of another Person;

(vi)      relates to any merger, consolidation or other business combination
with any other Person or the acquisition or disposition of any other entity or
its business or material assets or the sale of any Target Company, its business
or material assets;

(vii)      by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Target Companies under such Contract or
Contracts of more than $1,000,000 in the aggregate;

(viii)      obligates the Target Companies to provide continuing indemnification
or a guarantee of obligations of a third party after the date hereof in excess
of $100,000;

(ix)      is between any Target Company and any Top Customer or Top Supplier
(other than in the ordinary course of business);

(x)      is between any Target Company and any directors, officers or employees
of a Target Company (other than at-will employment arrangements with employees
entered into in the ordinary course of business consistent with past practice),
including all non-competition, severance and indemnification agreements, or any
Related Person;

(xi)      obligates the Target Companies to make any capital commitment or
expenditure in excess of $25,000 (including pursuant to any joint venture);

(xii)      relates to a material settlement entered into within three (3) years
prior to the date of this Agreement or under which any Target Company has
outstanding obligations (other than customary confidentiality obligations or in
the ordinary course of business);

(xiii)      provides another Person (other than another Target Company or any
manager, director or officer of any Target Company) with a power of attorney;

11

--------------------------------------------------------------------------------

(xiv)      relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from any Target Company, other than
Off-the-Shelf Software Agreements;

(xv)      relates to any real estates, including, without limitation, leases,
lease guarantees, agreements and documents related thereto;

(xvi)      evidences any Liens; or

(xvii)      is otherwise material to any Target Company and not described in
clauses (i) through (xiv) above.

(b)      With respect to each Company Material Contract: (i) such Company
Material Contract is valid and binding and enforceable in all respects against
the Target Company party thereto (subject to the Enforceability Exceptions) and,
to the Knowledge of the Company, each other party thereto, and is in full force
and effect; (ii) neither the execution of this Agreement nor the consummation of
the transactions contemplated by this Agreement will affect the validity or
enforceability of any Company Material Contract; (iii) no Target Company is in
breach or default in any respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute a breach or default
by any Target Company, or permit termination or acceleration by the other party
thereto, under such Company Material Contract; (iv) to the Knowledge of the
Company, no other party to such Company Material Contract is in breach or
default in any respect, and no event has occurred that with the passage of time
or giving of notice or both would constitute such a breach or default by such
other party, or permit termination or acceleration by any Target Company, under
such Company Material Contract; (v) no Target Company has received written or,
to the Knowledge of the Company, oral notice of an intention by any party to any
such Company Material Contract that provides for a continuing obligation by any
party thereto to terminate such Company Material Contract or amend the terms
thereof, other than modifications in the ordinary course of business that do not
adversely affect any Target Company; and (vi) no Target Company has waived any
rights under any such Company Material Contract.

4.13      Intellectual Property.

(a)      Schedule 4.13(a)(i) sets forth: (i) all Patents, Trademarks, Internet
Assets and Copyrights owned or licensed by a Target Company or otherwise used or
held for use by a Target Company in which a Target Company is the owner,
applicant or assignee (“Company Registered IP”), specifying as to each item, as
applicable: (A) the nature of the item, including the title, (B) the owner of
the item, (C) the jurisdictions in which the item is issued or registered or in
which an application for issuance or registration has been filed and (D) the
issuance, registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by a Target
Company. Schedule 4.13(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“Company IP Licenses”) (other than “shrink wrap,”
“click wrap,” and “off the shelf” software agreements and other agreements for
Software commercially available on reasonable terms to the public generally with
license, maintenance, support and other fees of less than $5,000 per year
(collectively, “Off-the-Shelf Software Agreements”), which are not required to
be listed, although such licenses are “Company IP Licenses” as that term is used
herein), under which a Target Company is a licensee or otherwise is authorized
to use or practice any Intellectual Property, and describes (A) the applicable
Intellectual Property licensed, sublicensed or used and (B) any royalties,
license fees or other compensation due from a Target Company, if any. Each
Target Company owns, free and clear of all Liens (other than Permitted Liens),
has valid and enforceable rights in, and has the unrestricted right to use,
sell, license, transfer or assign, all Intellectual Property currently used,
licensed or held for use by such Target Company, and previously used or licensed
by such Target Company, except for the Intellectual Property that is the subject
of the Company IP Licenses. For each Patent and Patent application in the
Company Registered IP, the Target Companies have obtained valid assignments of
inventions from each inventor. Except as set forth on Schedule 4.13(a)(iii), all
Company Registered IP is owned exclusively by the applicable Target Company
without obligation to pay royalties, licensing fees or other fees, or otherwise
account to any third party with respect to such Company Registered IP.

12

--------------------------------------------------------------------------------

(b)      Each Target Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the Company IP Licenses applicable
to such Target Company. The Company IP Licenses include all of the licenses,
sublicenses and other agreements or permissions necessary to operate the Target
Companies as presently conducted. Each Target Company has performed all
obligations imposed on it in the Company IP Licenses, has made all payments
required to date, and such Target Company is not, nor, to the Knowledge of the
Company, is any other party thereto, in breach or default thereunder, nor has
any event occurred that with notice or lapse of time or both would constitute a
default thereunder. The continued use by the Target Companies of the
Intellectual Property that is the subject of the Company IP Licenses in the same
manner that it is currently being used is not restricted by any applicable
license of any Target Company. All registrations for Copyrights, Patents and
Trademarks that are owned by or exclusively licensed to any Target Company are
valid and in force, and all applications to register any Copyrights, Patents and
Trademarks are pending and in good standing, all without challenge of any kind.
No Target Company is party to any Contract that requires a Target Company to
assign to any Person all of its rights in any Intellectual Property developed by
a Target Company under such Contract.

(c)      Schedule 4.13(c) sets forth all licenses, sublicenses and other
agreements or permissions under which a Target Company is the licensor (each, an
“Outbound IP License”), and for each such Outbound IP License, describes (i) the
applicable Intellectual Property licensed, (ii) the licensee under such Outbound
IP License, and (iii) any royalties, license fees or other compensation due to a
Target Company, if any. Each Target Company has performed all obligations
imposed on it in the Outbound IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in breach or
default thereunder, nor has any event occurred that with notice or lapse of time
or both would constitute a default thereunder.

(d)      No Action is pending or, to the Company’s Knowledge, threatened that
challenges the validity, enforceability, ownership, or right to use, sell,
license or sublicense any Intellectual Property currently licensed, used or held
for use by the Target Companies in any material respect. No Target Company has
received any written or, to the Knowledge of the Company, oral notice or claim
asserting or suggesting that any infringement, misappropriation, violation,
dilution or unauthorized use of the Intellectual Property of any other Person is
or may be occurring or has or may have occurred, as a consequence of the
business activities of any Target Company, nor to the Knowledge of the Company
is there a reasonable basis therefor. There are no Orders to which any Target
Company is a party or its otherwise bound that (i) restrict the rights of a
Target Company to use, transfer, license or enforce any Intellectual Property
owned by a Target Company, (ii) restrict the conduct of the business of a Target
Company in order to accommodate a third Person’s Intellectual Property, or (iii)
grant any third Person any right with respect to any Intellectual Property owned
by a Target Company. No Target Company is currently infringing, or has, in the
past, infringed, misappropriated or violated any Intellectual Property of any
other Person in any material respect in connection with the ownership, use or
license of any Intellectual Property owned or purported to be owned by a Target
Company or, to the Knowledge of the Company, otherwise in connection with the
conduct of the respective businesses of the Target Companies. To the Company’s
Knowledge, no third party is infringing upon, has misappropriated or is
otherwise violating any Intellectual Property owned, licensed by, licensed to,
or otherwise used or held for use by any Target Company (“Company IP”) in any
material respect.

13

--------------------------------------------------------------------------------

(e)      All employees and independent contractors of a Target Company have
assigned to the Target Companies all Intellectual Property arising from the
services performed for a Target Company by such Persons. No current or former
officers, employees or independent contractors of a Target Company have claimed
any ownership interest in any Intellectual Property owned by a Target Company.
To the Knowledge of the Company, there has been no violation of a Target
Company’s policies or practices related to protection of Company IP or any
confidentiality or nondisclosure Contract relating to the Intellectual Property
owned by a Target Company. The Company has provided the Purchaser and the Parent
with true and complete copies of all written Contracts referenced in subsections
under which employees and independent contractors assigned their Intellectual
Property to a Target Company.

(f)      To the Knowledge of the Company, no Person has obtained unauthorized
access to third party information and data in the possession of a Target
Company, nor has there been any other compromise of the security,
confidentiality or integrity of such information or data. Each Target Company
has complied with all applicable Laws relating to privacy, personal data
protection, and the collection, processing and use of personal information and
its own privacy policies and guidelines. The operation of the business of the
Target Companies has not and does not materially violate any right to privacy or
publicity of any third person, or constitute unfair competition or trade
practices under applicable Law.

(g)      The consummation of any of the transactions contemplated by this
Agreement will neither violate nor by their terms result in the material breach,
material modification, cancellation, termination, suspension of, or acceleration
of any payments with respect to, or release of source code because of (i) any
Contract providing for the license or other use of Intellectual Property owned
by a Target Company, or (ii) any Company IP License. Following the Closing, the
Company shall be permitted to exercise, directly or indirectly through its
Subsidiaries, all of the Target Companies’ rights under such Contracts or IP
Licenses described in the previous sentence to the same extent that the Target
Companies would have been able to exercise had the transactions contemplated by
this Agreement not occurred, without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Target
Companies would otherwise be required to pay in the absence of such
transactions.

4.14      Taxes and Returns.

(a)      Each Target Company has or will have timely filed, or caused to be
timely filed, all Tax Returns and reports required to be filed by it (taking
into account all available extensions), which Tax Returns are true, accurate,
correct and complete in all material respects, and has paid, collected or
withheld, or caused to be paid, collected or withheld, all Taxes required to be
paid, collected or withheld, other than such Taxes for which adequate reserves
in the Company Financials have been established in accordance with GAAP.
Schedule 4.14(a) sets forth each jurisdiction in which each Target Company files
or is required to file a Tax Return. Each Target Company has complied with all
applicable Laws relating to Tax.

(b)      There is no current pending or, to the Knowledge of the Company,
threatened Action against a Target Company by a Governmental Authority in a
jurisdiction where the Target Company does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction.

(c)      No Target Company is being audited by any Tax authority or has been
notified in writing or, to the Knowledge of the Company, orally by any Tax
authority that any such audit is contemplated or pending. There are no claims,
assessments, audits, examinations, investigations or other Actions pending
against a Target Company in respect of any Tax, and no Target Company has been
notified in writing of any proposed Tax claims or assessments against it (other
than, in each case, claims or assessments for which adequate reserves in the
Company Financials have been established).

14

--------------------------------------------------------------------------------

(d)      There are no Liens with respect to any Taxes upon any Target Company’s
assets, other than Permitted Liens.

(e)      Each Target Company has collected or withheld all Taxes currently
required to be collected or withheld by it, and all such Taxes have been paid to
the appropriate Governmental Authorities or set aside in appropriate accounts
for future payment when due.

(f)      No Target Company has any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by a Target Company for any extension of time within which
to file any Tax Return or within which to pay any Taxes shown to be due on any
Tax Return.

(g)      No Target Company has made any change in accounting method or received
a ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

(h)      No Target Company has any Liability for the Taxes of another Person
(other than another Target Company) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise. No Target
Company is a party to or bound by any Tax indemnity agreement, Tax sharing
agreement or Tax allocation agreement or similar agreement, arrangement or
practice with respect to Taxes (including advance pricing agreement, closing
agreement or other agreement relating to Taxes with any Governmental Authority)
that will be binding on the Company or its Subsidiaries with respect to any
period following the Closing Date.

(i)      No Target Company has requested, or is the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

4.15      Real Property. Schedule 4.15 contains a complete and accurate list of
all premises currently leased or subleased or otherwise used or occupied by a
Target Company for the operation of the business of a Target Company (the
“Leased Premises”), and of all current leases, lease guarantees, agreements and
documents related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (collectively, the “Company Real
Property Leases”), as well as the current annual rent and term under each
Company Real Property Lease. The Company has provided to the Purchaser and the
Parent a true and complete copy of each of the Company Real Property Leases, and
in the case of any oral Company Real Property Lease, a written summary of the
material terms of such Company Real Property Lease. The Company Real Property
Leases are valid, binding and enforceable in accordance with their terms and are
in full force and effect. To the Knowledge of the Company, no event has occurred
which (whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default on the part of a
Target Company or any other party under any of the Company Real Property Leases,
and no Target Company has received notice of any such condition. No Target
Company owns or has ever owned any real property or any interest in real
property (other than the leasehold interests in the Company Real Property
Leases).

4.16      Personal Property. Each item of Personal Property which is currently
owned, used or leased by a Target Company with a book value or fair market value
of greater than Twenty-Five Thousand Dollars ($25,000) is set forth on Schedule
4.16, along with, to the extent applicable, a list of lease agreements and lease
guarantees related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (“Company Personal Property Leases”).
All such items of Personal Property are in good operating condition and repair
(reasonable wear and tear excepted), and are suitable for their intended use in
the business of the Target Companies. The Company has provided to the Purchaser
and the Parent a true and complete copy of each of the Company Personal Property
Leases, and in the case of any oral Company Personal Property Lease, a written
summary of the material terms of such Company Personal Property Lease. The
Company Personal Property Leases are valid, binding and enforceable in
accordance with their terms and are in full force and effect. To the Knowledge
of the Company, no event has occurred which (whether with or without notice,
lapse of time or both or the happening or occurrence of any other event) would
constitute a default on the part of a Target Company or any other party under
any of the Company Personal Property Leases, and no Target Company has received
notice of any such condition.

15

--------------------------------------------------------------------------------

4.17      Title to and Sufficiency of Assets. Each Target Company has good and
marketable title to, or a valid leasehold interest in or right to use, all of
its assets, free and clear of all Liens other than (a) Permitted Liens, (b) the
rights of lessors under leasehold interests and (c) Liens specifically
identified on the Interim Balance Sheet. The assets (including Intellectual
Property rights and contractual rights) of the Target Companies constitute all
of the assets, rights and properties that are used in the operation of the
businesses of the Target Companies as it is now conducted and presently proposed
to be conducted or that are used or held by the Target Companies for use in the
operation of the businesses of the Target Companies, and taken together, are
adequate and sufficient for the operation of the businesses of the Target
Companies as currently conducted and as presently proposed to be conducted.

4.18      Employee Matters.

(a)      No Target Company is a party to any collective bargaining agreement or
other Contract with any group of employees, labor organization or other
representative of any of the employees of any Target Company and the Company has
no Knowledge of any activities or proceedings of any labor union or other party
to organize or represent such employees. There has not occurred or, to the
Knowledge of the Company, been threatened any strike, slow-down, picketing,
work-stoppage, or other similar labor activity with respect to any such
employees. There are no unresolved labor controversies (including unresolved
grievances and age or other discrimination claims), if any, that are pending or,
to the Knowledge of the Company, threatened between any Target Company and
Persons employed by or providing services to a Target Company. No current
officer or employee of a Target Company has provided any Target Company written
or, to the Knowledge of the Company, oral notice of his or her plan to terminate
his or her employment with any Target Company.

(b)      Each Target Company (i) is and has been in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, health and safety and wages and
hours, and other Laws relating to discrimination, disability, labor relations,
hours of work, payment of wages and overtime wages, pay equity, immigration,
workers compensation, working conditions, employee scheduling, occupational
safety and health, family and medical leave, and employee terminations, and have
not received written notice, or any other form of notice, that there is any
pending Action involving unfair labor practices against a Target Company, (ii)
is not liable for any material arrears of wages or any material penalty for
failure to comply with any of the foregoing, and (iii) is not liable for any
material payment to any Governmental Authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees, independent contractors or consultants (other than routine payments
to be made in the ordinary course of business and consistent with past
practice). There are no Actions pending or, to the Knowledge of the Company,
threatened against a Target Company brought by or on behalf of any applicant for
employment, any current or former employee, any Person alleging to be a current
or former employee, or any Governmental Authority, relating to any such Law or
regulation, or alleging breach of any express or implied contract of employment,
wrongful termination of employment, or alleging any other discriminatory,
wrongful or tortious conduct in connection with the employment relationship.

16

--------------------------------------------------------------------------------

(c)      Schedule 4.18(c) sets forth a complete and accurate list of all
employees of the Target Companies showing for each as of that date (i) the
employee’s name, job title or description, employer, location, salary level
(including any bonus, commission, deferred compensation or other remuneration
payable (other than any such arrangements under which payments are at the
discretion of the Target Companies)), (ii) any bonus, commission or other
remuneration other than salary paid during the calendar year ending December 31,
2017, and (iii) any wages, salary, bonus, commission or other compensation due
and owing to each employee during or for the calendar year ending December 31,
2017. Except disclosed in Schedule 4.18(c), no employee is a party to a written
employment Contract with a Target Company and each is employed with a “non-fixed
term” in accordance with the Chinese Labor Contract Law, and the Target
Companies have paid in full to all such employees all wages, salaries,
commission, bonuses and other compensation due to its employees, including
overtime compensation, and there are no severance payments which are or could
become payable by a Target Company to any such employees under the terms of any
written or, to the Company’s Knowledge, oral agreement, or commitment or any
Law, custom, trade or practice. Each such employee has entered into the
Company’s standard form of employee non-disclosure, inventions and restrictive
covenants agreement with the Company or its Subsidiaries (whether pursuant to a
separate agreement or incorporated as part of such employee’s overall employment
agreement), a copy of which has been provided to the Purchaser and the Parent by
the Company.

(d)      There are no independent contractors (including consultants) currently
engaged by any Target Company, along with the position, a description of
responsibilities, the entity engaging such Person, date of retention and rate of
remuneration, most recent increase (or decrease) in remuneration and amount
thereof, for each such Person. Each such independent contractors are a party to
a written Contract with a Target Company. Each such independent contractor has
entered into customary covenants regarding confidentiality, non-competition and
assignment of inventions and copyrights in such Person’s agreement with a Target
Company, a copy of which has been provided to the Purchaser and the Parent by
the Company. For the purposes of applicable Law, including the Code, all
independent contractors who are currently, or within the last six (6) years have
been, engaged by a Target Company are bona fide independent contractors and not
employees of a Target Company. Each independent contractor is terminable on
fewer than thirty (30) days’ notice, without any obligation of any Target
Company to pay severance or a termination fee.

4.19      Benefit Plans.

(a)      Set forth on Schedule 4.19(a) is a true and complete list of each
Foreign Plan of a Target Company (each, a “Company Benefit Plan”). No Target
Company has ever maintained or contributed to (or had an obligation to
contribute to) any “employee benefit plan” (as defined in Section 3(3) of
ERISA).

(b)      With respect to each Company Benefit Plan which covers any current or
former officer, director, consultant or employee (or beneficiary thereof) of a
Target Company, the Company has provided to the Purchaser and the Parent
accurate and complete copies, if applicable, of: (i) all Company Benefit Plans
and related trust agreements or annuity Contracts (including any amendments,
modifications or supplements thereto); (ii) the most recent annual and periodic
accounting of plan assets; (iii) the most recent actuarial valuation; and (iv)
all communications with any Governmental Authority concerning any matter that is
still pending or for which a Target Company has any outstanding Liability or
obligation.

(c)      With respect to each Company Benefit Plan: (i) such Company Benefit
Plan has been administered and enforced in all material respects in accordance
with its terms and the requirements of any and all applicable Laws, and has been
maintained, where required, in good standing with applicable regulatory
authorities and Governmental Authorities; (ii) no breach of fiduciary duty has
occurred; (iii) no Action is pending, or to the Company’s Knowledge, threatened
(other than routine claims for benefits arising in the ordinary course of
administration); and (iv) all contributions and premiums required to be made
with respect to a Company Benefit have been timely made. No Target Company has
incurred any obligation in connection with the termination of, or withdrawal
from, any Company Benefit Plan.

17

--------------------------------------------------------------------------------

(d)      The present value of the accrued benefit liabilities (whether or not
vested) under each Company Benefit Plan, determined as of the end of the
Company’s most recently ended fiscal year on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the assets of
such Company Benefit Plan allocable to such benefit liabilities.

(e)      The consummation of the transactions contemplated by this Agreement and
the Ancillary Documents will not: (i) entitle any individual to severance pay,
unemployment compensation or other benefits or compensation; or (ii) accelerate
the time of payment or vesting, or increase the amount of any compensation due,
or in respect of, any individual.

(f)      Except to the extent required by applicable Law, no Target Company
provides health or welfare benefits to any former or retired employee or is
obligated to provide such benefits to any active employee following such
employee’s retirement or other termination of employment or service.

(g)      All Company Benefit Plans can be terminated at any time as of or after
the Closing Date without resulting in any liability to any Target Company, the
Purchaser, the Parent or their respective Affiliates for any additional
contributions, penalties, premiums, fees, fines, excise taxes or any other
charges or liabilities.

4.20      Environmental Matters.

(a)      Each Target Company is and has been in compliance in all material
respects with all applicable Environmental Laws, including obtaining,
maintaining in good standing, and complying with all Permits required for its
business and operations by Environmental Laws (“Environmental Permits”), no
Action is pending or, to the Company’s Knowledge, threatened to revoke, modify,
or terminate any such Environmental Permit, and, to the Company’s Knowledge, no
facts, circumstances, or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require capital expenditures to achieve or maintain such continued compliance
with Environmental Laws and Environmental Permits.

(b)      No Target Company is the subject of any outstanding Order or Contract
with any Governmental Authority or other Person in respect of any (i)
Environmental Laws, (ii) Remedial Action, or (iii) Release or threatened Release
of a Hazardous Material. No Target Company has assumed, contractually or by
operation of Law, any Liabilities or obligations under any Environmental Laws.

(c)      No Action has been made or is pending, or to the Company’s Knowledge,
threatened against any Target Company or any assets of a Target Company alleging
either or both that a Target Company may be in material violation of any
Environmental Law or Environmental Permit or may have any material Liability
under any Environmental Law.

(d)      No Target Company has manufactured, treated, stored, disposed of,
arranged for or permitted the disposal of, generated, handled or released any
Hazardous Material, or owned or operated any property or facility, in a manner
that has given or would reasonably be expected to give rise to any material
Liability or obligation under applicable Environmental Laws. No fact,
circumstance, or condition exists in respect of any Target Company or any
property currently or formerly owned, operated, or leased by any Target Company
or any property to which a Target Company arranged for the disposal or treatment
of Hazardous Materials that could reasonably be expected to result in a Target
Company incurring any material Environmental Liabilities.

18

--------------------------------------------------------------------------------

(e)      There is no investigation of the business, operations, or currently
owned, operated, or leased property of a Target Company or, to the Company’s
Knowledge, previously owned, operated, or leased property of a Target Company
pending or, to the Company’s Knowledge, threatened that could lead to the
imposition of any Liens under any Environmental Law or material Environmental
Liabilities.

(f)      To the Knowledge of the Company, there is not located at any of the
properties of a Target Company any (i) underground storage tanks, (ii)
asbestos-containing material, or (iii) equipment containing polychlorinated
biphenyls.

(g)      The Company has provided to the Purchaser and the Parent all
environmentally related site assessments, audits, studies, reports and results
of investigations that have been performed in respect of the currently or
previously owned, leased, or operated properties of any Target Company.

4.21      Transactions with Related Persons. Except as set forth in the
financial statements and related notes previously delivered to the Purchaser and
the Parent, no Target Company nor any of its Affiliates, nor any officer,
director, manager, employee, trustee or beneficiary of a Target Company or any
of its Affiliates, nor any immediate family member of any of the foregoing
(whether directly or indirectly through an Affiliate of such Person) (each of
the foregoing, a “Related Person”) is presently, or since January 1, 2017 has
been, a party to any transaction with a Target Company, including any Contract
or other arrangement (a) providing for the furnishing of services by (other than
as officers, directors or employees of the Target Company), (b) providing for
the rental of real property or Personal Property from or (c) otherwise requiring
payments to (other than for services or expenses as directors, officers or
employees of the Target Company in the ordinary course of business consistent
with past practice), any Related Person or any Person in which any Related
Person has an interest as an owner, officer, manager, director, trustee or
partner or in which any Related Person has any direct or indirect interest
(other than the ownership of securities representing no more than two percent
(2%) of the outstanding voting power or economic interest of a publicly traded
company). Except as set forth in the financial statements and related notes
previously delivered to the Purchaser and the Parent, no Target Company has
outstanding any Contract or other arrangement or commitment with any Related
Person, and no Related Person owns any real property or Personal Property, or
right, tangible or intangible (including Intellectual Property) which is used in
the business of any Target Company. Schedule 4.21 specifically identifies all
Contracts, arrangements or commitments subject to this Section 4.21 that cannot
be terminated upon sixty (60) days’ notice by the Target Companies without cost
or penalty.

4.22      Insurance.

(a)      Schedule 4.22(a) lists all insurance policies (by policy number,
insurer, coverage period, coverage amount, annual premium and type of policy)
held by a Target Company relating to a Target Company or its business,
properties, assets, directors, officers and employees, copies of which have been
provided to the Purchaser and the Parent. All premiums due and payable under all
such insurance policies have been timely paid and the Company and its
Subsidiaries are otherwise in material compliance with the terms of such
insurance policies. All such insurance policies are in full force and effect,
and to the Knowledge of the Company, there is no threatened termination of, or
material premium increase with respect to, any of such insurance policies.

19

--------------------------------------------------------------------------------

(b)      Schedule 4.22(b) identifies each individual insurance claim in excess
of $50,000 made by a Target Company since January 1, 2017. Each Target Company
has reported to its insurers all claims and pending circumstances that would
reasonably be expected to result in a claim that could be covered by any such
insurance policies, except where such failure to report such a claim would not
be reasonably likely to be material to the Target Companies. No Target Company
has made any claim against an insurance policy as to which the insurer is
denying coverage.

4.23      Top Customers and Suppliers. Schedule 4.23 lists, by dollar volume
paid for each of (a) the twelve (12) months ended on December 31, 2017 and (b)
the period from January 1, 2018 through the Interim Balance Sheet Date, the key
customers of the Target Companies (the “Top Customers”) and the key suppliers of
goods or services to the Target Companies (the “Top Suppliers”). The
relationships of each Target Company with such suppliers and customers are good
commercial working relationships and (i) no Top Supplier or Top Customer within
the last twelve (12) months has cancelled or otherwise terminated, or, to the
Company’s Knowledge, intends to cancel or otherwise terminate, any relationships
of such Person with a Target Company, (ii) no Top Supplier or Top Customer has
during the last twelve (12) months decreased materially or, to the Company’s
Knowledge, threatened to stop, decrease or limit materially, or intends to
modify materially its relationships with a Target Company or intends to stop,
decrease or limit materially its products or services to any Target Company or
its usage or purchase of the products or services of any Target Company, (iii)
to the Company’s Knowledge, no Top Supplier or Top Customer intends to refuse to
pay any amount due to any Target Company or seek to exercise any remedy against
any Target Company, (iv) no Target Company has within the past two (2) years
been engaged in any material dispute with any Top Supplier or Top Customer, and
(v) to the Company’s Knowledge, the consummation of the transactions
contemplated in this Agreement and the other Ancillary Documents will not affect
the relationship of any Target Company with any Top Supplier or Top Customer.

4.24      Books and Records. All of the financial books and records of the
Target Companies are complete and accurate in all material respects and have
been maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

4.25      Accounts Receivable. All accounts, notes and other receivables,
whether or not accrued, and whether or not billed, of the Target Companies (the
“Accounts Receivable”) arose from sales actually made or services actually
performed and represent valid obligations to a Target Company. None of the
Accounts Receivable are, to the Knowledge of the Company, subject to any right
of recourse, defense, deduction, return of goods, counterclaim, offset, or set
off on the part of the obligor in excess of any amounts reserved therefor on the
Company Financials. All of the Accounts Receivable are, to the Knowledge of the
Company, fully collectible according to their terms in amounts not less than the
aggregate amounts thereof carried on the books of the Target Companies (net of
reserves) within ninety (90) days.

4.26      Certain Business Practices.

(a)      No Target Company, nor any of their respective Representatives acting
on their behalf, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns or violated any
provision of the Foreign Corrupt Practices Act of 1977 or (iii) made any other
unlawful payment. No Target Company, nor any of their respective Representatives
acting on their behalf has directly or indirectly, given or agreed to give any
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder any Target Company or assist any Target Company in connection with any
actual or proposed transaction.

20

--------------------------------------------------------------------------------

(b)      The operations of each Target Company are and have been conducted at
all times in compliance with laundering statutes in all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority, and no Action involving a Target Company with respect to
the any of the foregoing is pending or, to the Knowledge of the Company,
threatened.

(c)      No Target Company or any of their respective directors or officers, or,
to the Knowledge of the Company, any other Representative acting on behalf of a
Target Company is currently identified on the specially designated nationals or
other blocked person list or otherwise currently subject to any U.S. sanctions
administered by OFAC, and no Target Company has, directly or indirectly, used
any funds, or loaned, contributed or otherwise made available such funds to any
Subsidiary, joint venture partner or other Person, in connection with any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC in the last five (5) fiscal years.

4.27      Investment Company Act. No Target Company is an “investment company”
or a Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

4.28      Finders and Investment Bankers. No Target Company has incurred or will
incur any Liability for any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby.

4.29      Independent Investigation. The Company has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Parent, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Parent for such purpose. The Company acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
and the Parent set forth in Article III (including the related portions of the
Purchaser Disclosure Schedules and any Supplemental Disclosure Schedules
provided by the Purchaser or the Parent); and (b) neither the Purchaser, the
Parent nor any of their Representatives have made any representation or warranty
as to the Parent or the Purchaser or this Agreement, except as expressly set
forth in Article III (including the related portions of the Purchaser Disclosure
Schedules and Supplemental Disclosure Schedules provided by the Purchaser or the
Parent).

4.30      Information Supplied. None of the information supplied or to be
supplied by the Company expressly for inclusion or incorporation by reference:
(a) in any Current Report on Form 8-K, and any exhibits thereto or any other
report, form, registration or other filing made with any Governmental Authority
with respect to the transactions contemplated by this Agreement or any Ancillary
Documents; or (b) in the mailings or other distributions to the Parent’s
shareholders and/or prospective investors with respect to the consummation of
the transactions contemplated by this Agreement or in any amendment to any of
documents identified in (a) through (c), will, when filed, made available,
mailed or distributed, as the case may be, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. Notwithstanding the
foregoing, the Company makes no representation, warranty or covenant with
respect to any information supplied by or on behalf of the Parent or its
Affiliates.

21

--------------------------------------------------------------------------------

4.31      Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth in the Company Disclosure Schedules or in the schedules
delivered by the Seller to the Purchaser and the Parent on the date hereof, the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, the Seller hereby represents and warrants to
the Purchaser and the Parent as follows:

5.1      Due Organization and Good Standing. Seller is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.

5.2      Authorization; Binding Agreement. Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement and
each Ancillary Document to which it is a party, to perform Seller’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. This Agreement has been, and each Ancillary Document to which
Seller is or is required to be a party shall be when delivered, duly and validly
executed and delivered by Seller and assuming the due authorization, execution
and delivery of this Agreement and any such Ancillary Document by the other
parties hereto and thereto, constitutes, or when delivered shall constitute, the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the Enforceability Exceptions.

5.3      Ownership. Seller owns good, valid and marketable title to the
Purchased Shares, free and clear of any and all Liens. There are no proxies,
voting rights, shareholders’ agreements or other agreements or understandings,
to which Seller is a party or by which Seller is bound, with respect to the
voting or transfer of any of Seller’s Purchased Shares other than this
Agreement. Upon delivery of the Purchased Shares to the Purchaser on the Closing
Date in accordance with this Agreement, the entire legal and beneficial interest
in the Purchased Shares and good, valid and marketable title to the Purchased
Shares, free and clear of all Liens (other than those imposed by applicable
securities Laws or those incurred by the Purchaser), will pass to the Purchaser.

5.4      Governmental Approvals. No Consent of or with any Governmental
Authority on the part of Seller is required to be obtained or made in connection
with the execution, delivery or performance by Seller of this Agreement or any
Ancillary Documents or the consummation by Seller of the transactions
contemplated hereby or thereby other than such filings as expressly contemplated
by this Agreement.

5.5      Non-Contravention. The execution and delivery by Seller of this
Agreement and each Ancillary Document to which it is a party or otherwise bound,
and the consummation by Seller of the transactions contemplated hereby and
thereby, and compliance by Seller with any of the provisions hereof and thereof,
will not (a) conflict with or violate any provision of Seller’s Organizational
Documents, if any, (b) subject to obtaining the Consents from Governmental
Authorities referred to in Section 5.4 hereof, and any condition precedent to
such Consent or waiver having been satisfied, conflict with or violate any Law,
Order or Consent applicable to Seller or any of its properties or assets or (c)
(i) violate, conflict with or result in a breach of, (ii) constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, (iii) result in the termination, withdrawal, suspension,
cancellation or modification of, (iv) accelerate the performance required by
Seller under, (v) result in a right of termination or acceleration under, (vi)
give rise to any obligation to make payments or provide compensation under,
(vii) result in the creation of any Lien upon any of the properties or assets of
Seller under, (viii) give rise to any obligation to obtain any third party
consent or provide any notice to any Person or (ix) give any Person the right to
declare a default, exercise any remedy, claim a rebate, chargeback, penalty or
change in delivery schedule, accelerate the maturity or performance, cancel,
terminate or modify any right, benefit, obligation or other term under, any of
the terms, conditions or provisions of, any Contract to which Seller is a party
or Seller or its properties or assets are otherwise bound, except for any
deviations from any of the foregoing clauses (a), (b) or (c) that has not had
and would not reasonably be expected to have a Material Adverse Effect on
Seller.

22

--------------------------------------------------------------------------------

5.6      No Litigation. There is no Action pending or, to the Knowledge of
Seller, threatened, nor any Order is outstanding, against or involving Seller or
any of its officers, directors, managers, shareholders, properties, assets or
businesses, whether at law or in equity, before or by any Governmental
Authority, which would reasonably be expected to adversely affect the ability of
Seller to consummate the transactions contemplated by, and discharge its
obligations under, this Agreement and the Ancillary Documents to which Seller is
a party.

5.7      Investment Representations. Seller: (a) is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act;
(b) is acquiring its portion of the Exchange Shares for itself for investment
purposes only, and not with a view towards any resale or distribution of such
Exchange Shares; (c) has been advised and understands that the Exchange Shares
(i) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities Laws, (ii) have not been and shall not be registered under the
Securities Act or any applicable state securities Laws and, therefore, must be
held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available and (iii) are subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (d) is
aware that an investment in the Parent is a speculative investment and is
subject to the risk of complete loss; and (e) acknowledges that the Parent is
under no obligation hereunder to register the Exchange Shares under the
Securities Act. No Seller has any Contract with any Person to sell, transfer, or
grant participations to such Person, or to any third Person, with respect to the
Exchange Shares. By reason of Seller’s business or financial experience, or by
reason of the business or financial experience of Seller’s “purchaser
representatives” (as that term is defined in Rule 501(h) under the Securities
Act), Seller is capable of evaluating the risks and merits of an investment in
the Parent and of protecting its interests in connection with this investment.
Seller has carefully read and understands all materials provided by or on behalf
of the Parent or its Representatives to Seller or Seller’s Representatives
pertaining to an investment in the Parent and has consulted, as Seller has
deemed advisable, with its own attorneys, accountants or investment advisors
with respect to the investment contemplated hereby and its suitability for
Seller. Seller acknowledges that the Exchange Shares are subject to dilution for
events not under the control of Seller. Seller has completed its independent
inquiry and has relied fully upon the advice of its own legal counsel,
accountant, financial and other Representatives in determining the legal, tax,
financial and other consequences of this Agreement and the transactions
contemplated hereby and the suitability of this Agreement and the transactions
contemplated hereby for Seller and its particular circumstances, and, except as
set forth herein, has not relied upon any representations or advice by the
Purchaser, the Parent or their Representatives. Seller acknowledges and agrees
that Seller has not been guaranteed or represented to by any Person, (i) any
specific amount or the event of the distribution of any cash, property or other
interest in the Parent or (ii) the profitability or value of the Exchange Shares
in any manner whatsoever. Seller: (A) has been represented by independent
counsel (or has had the opportunity to consult with independent counsel and has
declined to do so); (B) has had the full right and opportunity to consult with
Seller’s attorneys and other advisors and has availed itself of this right and
opportunity; (C) has carefully read and fully understands this Agreement in its
entirety and has had it fully explained to it or him by such counsel; (D) is
fully aware of the contents hereof and the meaning, intent and legal effect
thereof; and (E) is competent to execute this Agreement and has executed this
Agreement free from coercion, duress or undue influence.

23

--------------------------------------------------------------------------------

5.8      Finders and Investment Bankers. Neither Seller, nor any of their
respective Representatives on their behalf, has employed any broker, finder or
investment banker or incurred any liability for any brokerage fees, commissions,
finders’ fees or similar fees in connection with the transactions contemplated
by this Agreement.

5.9      Independent Investigation. Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Parent, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Parent for such purpose. Seller acknowledges and agrees that: (a) in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby, it has relied solely upon its own investigation and the
express representations and warranties of the Purchaser and the Parent set forth
in Article III (including the related portions of the Purchaser Disclosure
Schedules and any Supplemental Disclosure Schedules provided by the Purchaser or
the Parent); and (b) neither the Purchaser, the Parent nor any of their
Representatives have made any representation or warranty as to the Purchaser,
the Parent or this Agreement, except as expressly set forth in Article III
(including the related portions of the Purchaser Disclosure Schedules and
Supplemental Disclosure Schedules provided by the Purchaser or the Parent).

5.10      Information Supplied. None of the information supplied or to be
supplied by Seller expressly for inclusion or incorporation by reference: (a) in
any Current Report on Form 8-K, and any exhibits thereto or any other report,
form, registration or other filing made with any Governmental Authority with
respect to the transactions contemplated by this Agreement or any Ancillary
Documents; or (b) in the mailings or other distributions to the Parent’s
shareholders and/or prospective investors with respect to the consummation of
the transactions contemplated by this Agreement or in any amendment to any of
documents identified in (a) through (c), will, when filed, made available,
mailed or distributed, as the case may be, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. Notwithstanding the
foregoing, no Seller makes any representation, warranty or covenant with respect
to any information supplied by or on behalf of the Purchaser, the Parent or
their Affiliates.

5.11      Disclosure. No representations or warranties by Seller in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

ARTICLE VI
COVENANTS

6.1      Access and Information.

(a)      The Company shall give, and shall direct its Representatives to give,
the Purchaser and the Parent and their Representatives, at reasonable times
during normal business hours and upon reasonable intervals and notice, access to
all offices and other facilities and to all employees, properties, Contracts,
agreements, commitments, books and records, financial and operating data and
other information (including Tax Returns, internal working papers, client files,
client Contracts and director service agreements), of or pertaining to the
Target Companies, as the Purchaser, the Parent or their Representatives may
reasonably request regarding the Target Companies and their respective
businesses, assets, Liabilities, financial condition, prospects, operations,
management, employees and other aspects (including unaudited quarterly financial
statements, including a consolidated quarterly balance sheet and income
statement, a copy of each material report, schedule and other document filed
with or received by a Governmental Authority pursuant to the requirements of
applicable securities Laws, and independent public accountants’ work papers
(subject to the consent or any other conditions required by such accountants, if
any)) and instruct each of the Company’s Representatives to cooperate with the
Purchaser, the Parent and their Representatives in their investigation;
provided, however, that the Purchaser, the Parent and their Representatives
shall conduct any such activities in such a manner as not to unreasonably
interfere with the business or operations of the Target Companies.

24

--------------------------------------------------------------------------------

(b)      The Parent shall give, and shall direct its Representatives to give,
the Company and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, client Contracts and
director service agreements), of or pertaining to the Parent or its
Subsidiaries, as the Company or its Representatives may reasonably request
regarding the Parent, its Subsidiaries and their respective businesses, assets,
Liabilities, financial condition, prospects, operations, management, employees
and other aspects (including unaudited quarterly financial statements, including
a consolidated quarterly balance sheet and income statement, a copy of each
material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Parent’s Representatives to cooperate with the Company and its
Representatives in their investigation; provided, however, that the Company and
its Representatives shall conduct any such activities in such a manner as not to
unreasonably interfere with the business or operations of the Parent or any of
its Subsidiaries.

6.2      Conduct of Business of the Company.

(a)      Unless the Purchaser and the Parent shall otherwise consent in writing
(such consent not to be unreasonably withheld, conditioned or delayed), during
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement in accordance with Section 9.1 or the Closing
(the “Interim Period”), except as expressly contemplated by this Agreement the
Company shall, and shall cause the Target Companies to, (i) conduct their
respective businesses, in all material respects, in the ordinary course of
business consistent with past practice, (ii) comply with all Laws applicable to
the Target Companies and their respective businesses, assets and employees, and
(iii) take all reasonable measures necessary or appropriate to preserve intact,
in all material respects, their respective business organizations, to keep
available the services of their respective managers, directors, officers,
employees and consultants, to maintain, in all material respects, their existing
relationships with all Top Customers and Top Suppliers, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice.

(b)      Without limiting the generality of Section 6.2(a) and except as
contemplated by the terms of this Agreement, during the Interim Period, without
the prior written consent of the Purchaser and the Parent (such consent not to
be unreasonably withheld, conditioned or delayed), the Company shall not, and
shall cause the Target Companies to not:

25

--------------------------------------------------------------------------------

(i)      amend, waive or otherwise change, in any respect, its Organizational
Documents;

(ii)      authorize for issuance, issue, grant, sell, pledge, dispose of or
propose to issue, grant, sell, pledge or dispose of any of its equity securities
or any options, warrants, commitments, subscriptions or rights of any kind to
acquire or sell any of its equity securities, or other securities, including any
securities convertible into or exchangeable for any of its shares or other
equity securities or securities of any class and any other equity-based awards,
or engage in any hedging transaction with a third Person with respect to such
securities;

(iii)      split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its equity interests, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any of its
securities;

(iv)      incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise), outside the ordinary course
of business, in excess of $100,000 (individually or in the aggregate), make a
loan or advance to or investment in any third party, or guarantee or endorse any
Indebtedness, Liability or obligation of any Person;

(v)      increase the wages, salaries or compensation of any of its executive
officers, or, in the case of employees other than executive officers, increase
the wages, salaries or compensation of any of such employees other than in the
ordinary course of business, consistent with past practice, and in any event not
in the aggregate by more than five percent (5%), or make or commit to make any
bonus payment (whether in cash, property or securities) to any employee, or
materially increase other benefits of employees generally, or enter into,
establish, materially amend or terminate any Company Benefit Plan with, for or
in respect of any current consultant, officer, manager director or employee, in
each case other than as required by applicable Law, pursuant to the terms of any
Company Benefit Plans or in the ordinary course of business consistent with past
practice;

(vi)      make or rescind any material election relating to Taxes, settle any
claim, action, suit, litigation, proceeding, arbitration, investigation, audit
or controversy relating to Taxes, file any amended Tax Return or claim for
refund, or make any material change in its accounting or Tax policies or
procedures, in each case except as required by applicable Law or in compliance
with GAAP;

(vii)      transfer or license to any Person or otherwise extend, materially
amend or modify, permit to lapse or fail to preserve any of the Company
Registered IP, Company Licensed IP or other Company IP, or disclose to any
Person who has not entered into a confidentiality agreement any Trade Secrets;

(viii)      terminate, or waive or assign any material right under, any Company
Material Contract outside of the ordinary course of business or enter into any
Contract (A) involving amounts reasonably expected to exceed $100,000 per year
or $250,000 in the aggregate, (B) that would be a Company Material Contract or
(C) with a term longer than one year that cannot be terminated without payment
of a material penalty and upon notice of sixty (60) days or less;

(ix)      fail to maintain its books, accounts and records in all material
respects in the ordinary course of business consistent with past practice;

(x)      establish any Subsidiary or enter into any new line of business;

26

--------------------------------------------------------------------------------



(xi)      fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

(xii)      revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting with the Company’s outside auditors;

(xiii)      waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Company or its Affiliates) not in excess of
$100,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

(xiv)      close or materially reduce its activities, or effect any layoff or
other personnel reduction or change, at any of its facilities;

(xv)      acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business
consistent with past practice;

(xvi)      make capital expenditures in excess of $100,000 (individually for any
project (or set of related projects) or $250,000 in the aggregate);

(xvii)      adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization;

(xviii)      voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $100,000 individually or $250,000
in the aggregate other than pursuant to the terms of a Company Material Contract
or Company Benefit Plan;

(xix)      sell, lease, license, transfer, exchange or swap, mortgage or
otherwise pledge or encumber (including securitizations), or otherwise dispose
of any material portion of its properties, assets or rights;

(xx)      enter into any agreement, understanding or arrangement with respect to
the voting of equity securities of the Company;

(xxi)      take any action that would reasonably be expected to significantly
delay or impair the obtaining of any consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement;

(xxii)      enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business consistent with past practice);

(xxiii)      make any payments or transfer any assets to any affiliates; or

27

--------------------------------------------------------------------------------

(xxiv)      authorize or agree to do any of the foregoing actions.

6.3      Conduct of Business of the Parent.

(a)      Except as contemplated by the terms of this Agreement (including all of
the transactions contemplated by the proxy statement filed by the Parent on
September 4, 2018 and any filings subsequent to such date and prior to the date
hereof) during the Interim Period, without the prior written consent of the
Company (such consent not to be unreasonably withheld, conditioned or delayed),
the Parent shall not:

(i)      amend, waive or otherwise change, in any respect, its Organizational
Documents;

(ii)      except as contemplated herein, authorize for issuance, issue, grant,
sell, pledge, dispose of or propose to issue, grant, sell, pledge or dispose of
any of its equity securities or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its equity
securities, or other securities, including any securities convertible into or
exchangeable for any of its equity securities or other security interests of any
class and any other equity-based awards, or engage in any hedging transaction
with a third Person with respect to such securities;

(iii)      split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

(iv)      incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $100,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

(v)      make or rescind any material election relating to Taxes, settle any
claim, action, suit, litigation, proceeding, arbitration, investigation, audit
or controversy relating to Taxes, file any amended Tax Return or claim for
refund, or make any material change in its accounting or Tax policies or
procedures, in each case except as required by applicable Law or in compliance
with GAAP;

(vi)      terminate, waive or assign any material right under any material
agreement to which it is a party;

(vii)      fail to maintain its books, accounts and records in all material
respects in the ordinary course of business consistent with past practice;

(viii)      establish any Subsidiary or enter into any new line of business;

(ix)      fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

(x)      revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting the Parent’s outside auditors;

28

--------------------------------------------------------------------------------

(xi)      waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Parent) not in excess of $100,000
(individually or in the aggregate), or otherwise pay, discharge or satisfy any
Actions, Liabilities or obligations, unless such amount has been reserved in the
Parent Financials;

(xii)      acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business;

(xiii)      make capital expenditures in excess of $100,000 individually for any
project (or set of related projects) or $250,000 in the aggregate;

(xiv)      adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

(xv)      voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $100,000 individually or $250,000
in the aggregate other than pursuant to the terms of a material Contract in
existence as of the date of this Agreement or entered into in the ordinary
course of business or in accordance with the terms of this Section 6.3 during
the Interim Period;

(xvi)      sell, lease, license, transfer, exchange or swap, mortgage or
otherwise pledge or encumber (including securitizations), or otherwise dispose
of any material portion of its properties, assets or rights;

(xvii)      enter into any agreement, understanding or arrangement with respect
to the voting of the Parent Shares;

(xviii)      take any action that would reasonably be expected to significantly
delay or impair the obtaining of any consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement; or

(xix)      authorize or agree to do any of the foregoing actions.

6.4      Annual and Interim Financial Statements. From the date hereof through
the Closing Date, within thirty (30) calendar days following the end of each
three-month quarterly period and each fiscal year, the Company shall deliver to
the Parent an unaudited consolidated income statement and an unaudited
consolidated balance sheet for the period from the Interim Balance Sheet Date
through the end of such quarterly period or fiscal year and the applicable
comparative period in the preceding fiscal year, in each case accompanied by a
certificate of the Chief Financial Officer of the Company to the effect that all
such financial statements fairly present the consolidated financial position and
results of operations of the Target Companies as of the date or for the periods
indicated, in accordance with GAAP, subject to year-end audit adjustments and
excluding footnotes. From the date hereof through the Closing Date, the Company
will also promptly deliver to the Parent copies of any audited consolidated
financial statements of the Company and its Subsidiaries that the Company’s
certified public accountants may issue.

29

--------------------------------------------------------------------------------

6.5      Parent Public Filings. During the Interim Period, the Parent will keep
current and timely file all of its public filings with the SEC and otherwise
comply in all material respects with applicable securities Laws and shall use
its commercially reasonable efforts to maintain the listing of the Parent Shares
on NYSE.

6.6      No Solicitation.

(a)      For purposes of this Agreement, (i) an “Acquisition Proposal” means any
inquiry, proposal or offer, or any indication of interest in making an offer or
proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means with respect to (A) the
Company, the Seller and their respective Affiliates and (B) the Parent and its
Affiliates, a transaction (other than the transactions contemplated by this
Agreement) concerning the sale of (x) all or any material part of the business
or assets of any Target Companies or the Parent or (y) any of the shares or
other equity interests or profits of any Target Companies or the Parent, in any
case, whether such transaction takes the form of a sale of shares or other
equity, assets, merger, consolidation, issuance of debt securities, management
Contract, joint venture or partnership, or otherwise.

(b)      During the Interim Period, in order to induce the other Parties to
continue to commit to expend management time and financial resources in
furtherance of the transactions contemplated hereby, each Party shall not, and
shall cause its Representatives to not, without the prior written consent of the
Company and the Parent, directly or indirectly, (i) solicit, assist, initiate or
facilitate the making, submission or announcement of, or intentionally
encourage, any Acquisition Proposal, (ii) furnish any non-public information
regarding such Party or its Affiliates (or, with respect to Seller, any Target
Company) or their respective businesses, operations, assets, Liabilities,
financial condition, prospects or employees to any Person or group (other than a
Party to this Agreement or their respective Representatives) in connection with
or in response to an Acquisition Proposal, (iii) engage or participate in
discussions or negotiations with any Person or group with respect to, or that
could be expected to lead to, an Acquisition Proposal, (iv) approve, endorse or
recommend, or publicly propose to approve, endorse or recommend, any Acquisition
Proposal, (v) negotiate or enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement related to any
Acquisition Proposal, or (vi) release any third Person from, or waive any
provision of, any confidentiality agreement to which such Party is a party.

(c)      Each Party shall notify the others as promptly as practicable (and in
any event within 48 hours) orally and in writing of the receipt by such Party or
any of its Representatives of (i) any bona fide inquiries, proposals or offers,
requests for information or requests for discussions or negotiations regarding
or constituting any Acquisition Proposal or any bona fide inquiries, proposals
or offers, requests for information or requests for discussions or negotiations
that could be expected to result in an Acquisition Proposal, and (ii) any
request for non-public information relating to such Party or its Affiliates (or
any Target Company), specifying in each case, the material terms and conditions
thereof (including a copy thereof if in writing or a written summary thereof if
oral) and the identity of the party making such inquiry, proposal, offer or
request for information. Each Party shall keep the others promptly informed of
the status of any such inquiries, proposals, offers or requests for information.
During the Interim Period, each Party shall, and shall cause its Representatives
to, immediately cease and cause to be terminated any solicitations, discussions
or negotiations with any Person with respect to any Acquisition Proposal and
shall, and shall direct its Representatives to, cease and terminate any such
solicitations, discussions or negotiations.

6.7      No Trading. The Company and the Seller acknowledge and agree that each
is aware, and that the Company’s Affiliates are aware (and each of their
respective Representatives is aware or, upon receipt of any material nonpublic
information of the Parent, will be advised) of the restrictions imposed by the
Federal Securities Laws and other applicable foreign and domestic Laws on a
Person possessing material nonpublic information about a publicly traded
company. Each of the Company and the Seller hereby agree that, while any of them
are in possession of such material nonpublic information, it shall not purchase
or sell any securities of the Parent (other than acquire the Exchange Shares in
accordance with Article I), communicate such information to any third party,
take any other action with respect to the Parent in violation of such Laws, or
cause or encourage any third party to do any of the foregoing.

30

--------------------------------------------------------------------------------

6.8      Notification of Certain Matters. During the Interim Period, each of the
Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company, Seller): (a) fails to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it or its Affiliates (or, with respect to the Company, Seller) hereunder in
any material respect; (b) receives any notice or other communication in writing
from any third party (including any Governmental Authority) alleging (i) that
the Consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement or (ii) any non-compliance with any
Law by such Party or its Affiliates (or, with respect to the Company, Seller);
(c) receives any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; (d)
discovers any fact or circumstance that, or becomes aware of the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which, would
reasonably be expected to cause or result in any of the conditions set forth in
Article VIII to not being satisfied or the satisfaction of those conditions
being materially delayed; or (e) becomes aware of the commencement or threat, in
writing, of any Action against such Party or any of its Affiliates (or, with
respect to the Company, Seller), or any of their respective properties or
assets, or, to the Knowledge of such Party, any officer, director, partner,
member or manager, in his, her or its capacity as such, of such Party or of its
Affiliates (or, with respect to the Company, Seller) with respect to the
consummation of the transactions contemplated by this Agreement. No such notice
shall constitute an acknowledgement or admission by the Party providing the
notice regarding whether or not any of the conditions to the Closing have been
satisfied or in determining whether or not any of the representations,
warranties or covenants contained in this Agreement have been breached.

6.9      Efforts.

(a)      Subject to the terms and conditions of this Agreement, each Party shall
use its commercially reasonable efforts, and shall cooperate fully with the
other Parties, to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable consents of Governmental Authorities)
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

(b)      Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

(c)      Notwithstanding anything herein to the contrary, no Party shall be
required to agree to any term, condition or modification with respect to
obtaining any Consents in connection with the transactions contemplated by this
Agreement that would result in, or would be reasonably likely to result in: (i)
a Material Adverse Effect to such Party or its Affiliates, or (ii) such Party
having to cease, sell or otherwise dispose of any material assets or businesses
(including the requirement that any such assets or business be held separate).

31

--------------------------------------------------------------------------------

6.10      Further Assurances. The Parties hereto shall further cooperate with
each other and use their respective commercially reasonable efforts to take or
cause to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

6.11      [Intentionally Omitted]

6.12      Public Announcements. The Parties agree that no public release, filing
or announcement concerning this Agreement or the Ancillary Documents or the
transactions contemplated hereby or thereby shall be issued by any Party or any
of their Affiliates without the prior written consent of the Parent and the
Company (which consent shall not be unreasonably withheld, conditioned or
delayed), except as such release or announcement may be required by applicable
Law or the rules or regulations of any securities exchange, in which case the
applicable Party shall use commercially reasonable efforts to allow the other
Parties reasonable time to comment on, and arrange for any required filing with
respect to, such release or announcement in advance of such issuance.

6.13      Confidential Information.

(a)      The Company (prior to the Closing) and the Seller hereby agree that
they shall, and shall cause their respective Representatives to: (i) treat and
hold in strict confidence any Parent Confidential Information, and will not use
it for any purpose (except in connection with the consummation of the
transactions contemplated by this Agreement or the Ancillary Documents,
performing their obligations hereunder or thereunder, enforcing their rights
hereunder or thereunder, or in furtherance of their authorized duties on behalf
of the Parent or its Subsidiaries), nor directly or indirectly disclose,
distribute, publish, disseminate or otherwise make available to any third party
any of the Parent Confidential Information without the Parent’s prior written
consent; and (ii) in the event that the Company (prior to the Closing), Seller
or any of the respective Representatives becomes legally compelled to disclose
any Parent Confidential Information, (A) provide the Parent with prompt written
notice of such requirement so that the Parent or an Affiliate thereof may seek a
protective order or other remedy or waive compliance with this Section 6.13(a),
and (B) in the event that such protective order or other remedy is not obtained,
or the Parent waives compliance with this Section 6.13(a), furnish only that
portion of such Parent Confidential Information which is legally required to be
provided as advised in writing by outside counsel and to exercise its
commercially reasonable efforts to obtain assurances that confidential treatment
will be accorded such Parent Confidential Information. In the event that this
Agreement is terminated and the transactions contemplated hereby are not
consummated, the Company and the Seller shall, and shall cause their respective
Representatives to, promptly deliver to the Parent any and all copies (in
whatever form or medium) of Parent Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon.

(b)      Each of the Purchaser and the Parent hereby agrees that during the
Interim Period and, in the event this Agreement is terminated in accordance with
Article IX, for a period of two (2) years after such termination, it shall, and
shall cause its Representatives to: (i) treat and hold in strict confidence any
Company Confidential Information, and will not use for any purpose (except in
connection with the consummation of the transactions contemplated by this
Agreement or the Ancillary Documents, performing its obligations hereunder or
thereunder or enforcing its rights hereunder or thereunder), nor directly or
indirectly disclose, distribute, publish, disseminate or otherwise make
available to any third party any of the Company Confidential Information without
the Company’s prior written consent; and (ii) in the event that the Purchaser,
the Parent or any of their Representatives becomes legally compelled to disclose
any Company Confidential Information, (A) provide the Company with prompt
written notice of such requirement so that the Company, Seller or an Affiliate
of any of them may seek a protective order or other remedy or waive compliance
with this Section 6.13(b), and (B) in the event that such protective order or
other remedy is not obtained, or the Company waives compliance with this Section
6.13(b), furnish only that portion of such Company Confidential Information
which is legally required to be provided as advised in writing by outside
counsel and to exercise its commercially reasonable efforts to obtain assurances
that confidential treatment will be accorded such Company Confidential
Information. In the event that this Agreement is terminated and the transactions
contemplated hereby are not consummated, the Purchaser and the Parent shall, and
shall cause their Representatives to, promptly deliver to the Company any and
all copies (in whatever form or medium) of Company Confidential Information and
destroy all notes, memoranda, summaries, analyses, compilations and other
writings related thereto or based thereon. Notwithstanding the foregoing, the
Purchaser, the Parent and their Representatives shall be permitted to disclose
any and all Company Confidential Information to the extent required by the
Federal Securities Laws.

32

--------------------------------------------------------------------------------

6.14      Litigation Support. Following the Closing, in the event that and for
so long as any Party is actively contesting or defending against any third party
or Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser, the Parent or any Target Company, each of
the other Parties will (i) reasonably cooperate with the contesting or defending
party and its counsel in the contest or defense, (ii) make available its
personnel at reasonable times and upon reasonable notice and (iii) provide (A)
such testimony and (B) access to its non-privileged books and records as may be
reasonably requested in connection with the contest or defense, at the sole cost
and expense of the contesting or defending party.

6.15      Documents and Information. After the Closing Date, the Parent, the
Purchaser and the Target Companies shall, and shall cause their respective
Subsidiaries to, until the seventh (7th) anniversary of the Closing Date, retain
all books, records and other documents pertaining to the business of the Target
Companies in existence on the Closing Date.

6.16      [Intentionally Omitted].

6.17      Supplemental Disclosure Schedules.

(a)      During the Interim Period, each of the Company, the Seller, the Parent
and the Purchaser shall have the right, by providing one or more written
supplemental disclosure schedules (“Supplemental Disclosure Schedules”) to the
others, to update its disclosure schedules: (a) to reflect changes in the
ordinary course of business first existing or occurring after the date of this
Agreement, which if existing or occurring on or prior to the date of this
Agreement, would have been required to be set forth on such schedules, and (b)
which updates do not result from any breach of a covenant made by such
disclosing Party or its Affiliates in this Agreement. Other than any updates
permitted by the prior sentence, no Supplemental Disclosure Schedule shall
affect any of the conditions to the Parties’ respective obligations under the
Agreement (including for purposes of determining satisfaction or waiver of the
conditions set forth in Article VIII), or any other remedy available to the
Parties arising from a representation or warranty that was or would be
inaccurate, or a warranty that would be breached, without qualification by the
update.

(b)      For the purposes of the Company Disclosure Schedules and the Purchaser
Disclosure Schedules, any information, item or other disclosure set forth in any
part of such disclosure schedules (or, to the extent applicable, any
Supplemental Disclosure Schedule) shall be deemed to have been set forth in all
other applicable parts of such disclosure schedules (or, to the extent
applicable, Supplemental Disclosure Schedules) to the extent that the
applicability of such disclosure to such other parts is reasonably apparent on
the face of such disclosure. Inclusion of information in any disclosure schedule
or Supplemental Disclosure Schedule shall not be construed as an admission by
such party that such information is material to the business, properties,
financial condition or results of operations of, as applicable, the Company, the
Seller, the Parent or the Purchaser or their respective Affiliates. Matters
reflected in any disclosure schedule or Supplemental Disclosure Schedule is not
necessarily limited to matters required by this Agreement to be reflected
therein and the inclusion of such matters shall not be deemed an admission that
such matters were required to be reflected in such disclosure schedule or
Supplemental Disclosure Schedule. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature.

33

--------------------------------------------------------------------------------

6.18      Parent Policies. During the Interim Period, the Parent will consult
with the Company, and the Parent and the Company will adopt, effective as of the
Closing, corporate and operational policies for the Parent, the Company and
their respective Subsidiaries, including the Target Companies, appropriate for a
company publicly traded in the United States with active business and operations
in the industries and regions in which the Target Companies operate and
contemplate operating as of the Closing.

6.19      SOX 404(b) Compliance. From and after the Closing, the Seller agrees
to engage the Parent’s audit firm to complete an attestation, to the extent
required pursuant to Section 404(b) of SOX and Item 308(b) of Regulation S-K, of
the Parent’s internal control over financial reporting effective no later than
December 31, 2019, or such earlier date as is required by SEC rules or other
applicable Law, with such audit firm’s attestation report to be included in the
Parent’s applicable annual report, if required by SEC rules or other applicable
Law.

ARTICLE VII
SURVIVAL

7.1      Survival.

(a)      All representations and warranties of the Company and the Seller
contained in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second (2nd)
anniversary of the Closing Date; provided, however, that (a) the representations
and warranties contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit
Plans), 4.20 (Environmental Matters), 4.30 (Information Supplied) and 5.10
(Information Supplied) shall survive until sixty (60) days after the expiration
of the applicable statute of limitations, and (b) the representations and
warranties contained in Sections 4.1 (Due Organization and Good Standing), 4.2
(Authorization; Binding Agreement), 4.3 (Capitalization), 4.4 (Subsidiaries),
4.28 (Finders and Investment Bankers), 4.29 (Independent Investigation), 5.1
(Due Organization and Good Standing), 5.2 (Authorization; Binding Agreement),
5.3 (Ownership), 5.8 (Finders and Investment Bankers) and 5.9 (Independent
Investigation) will survive indefinitely. Additionally, Fraud Claims against the
Company or the Seller shall survive indefinitely. If written notice of a claim
for breach of any representation or warranty has been given before the
applicable date when such representation or warranty no longer survives in
accordance with this Section 7.1(a), then the relevant representations and
warranties shall survive as to such claim, until the claim has been finally
resolved. All covenants, obligations and agreements of the Company and the
Seller contained in this Agreement (including all schedules and exhibits hereto
and all certificates, documents, instruments and undertakings furnished pursuant
to this Agreement) shall survive the Closing and continue until fully performed
in accordance with their terms.

34

--------------------------------------------------------------------------------

(b)      The representations and warranties of the Purchaser and the Parent
contained in this Agreement or in any certificate or instrument delivered
pursuant to this Agreement shall not survive the Closing, and from and after the
Closing, each of the Purchaser and the Parent and their Representatives shall
not have any further obligations, nor shall any claim be asserted or action be
brought against the Purchaser, the Parent or their Representatives with respect
thereto. The covenants and agreements made by the Purchaser or the Parent in
this Agreement or in any certificate or instrument delivered pursuant to this
Agreement, including any rights arising out of any breach of such covenants or
agreements, shall not survive the Closing, except for those covenants and
agreements contained herein and therein that by their terms apply or are to be
performed in whole or in part after the Closing.

7.2      Indemnification by the Seller . Subject to the terms and conditions of
this Article VII, from and after the Closing, the Seller and its respective
successors and assigns (the “Indemnifying Parties”) will jointly and severally
indemnify, defend and hold harmless the Purchaser, the Parent and their
Affiliates and their respective officers, directors, managers, employees,
successors and permitted assigns (the “Indemnified Parties”) from and against
any and all losses, Actions, Orders, Liabilities, damages (including
consequential damages), diminution in value, Taxes, interest, penalties, Liens,
amounts paid in settlement, costs and expenses (including reasonable expenses of
investigation and court costs and reasonable attorneys’ fees and expenses), (any
of the foregoing, a “Loss”) paid, suffered or incurred by, or imposed upon, any
Indemnified Party to the extent arising in whole or in part out of or resulting
directly or indirectly from (whether or not involving a Third Party Claim): (i)
the breach of any representation or warranty made by the Company or Seller set
forth in this Agreement or in any certificate delivered by the Company or Seller
pursuant to this Agreement; (ii) the breach of any covenant or agreement on the
part of Seller or the Company set forth in this Agreement or in any certificate
delivered by the Company or Seller pursuant to this Agreement; (iii) any Action
by Person(s) who were holders of equity securities of a Target Company,
including options, warrants, convertible debt or other convertible securities or
other rights to acquire equity securities of a Target Company, prior to the
Closing arising out of the sale, purchase, termination, cancellation,
expiration, redemption or conversion of any such securities; or (iv) any Fraud
Claims.

7.3      General Indemnification Provisions.

(a)      Solely for purposes of determining the amount of Losses under this
Section 7.3 (and, for the avoidance of doubt, not for purposes of determining
whether there has been a breach giving rise to the indemnification claim), all
of the representations, warranties and covenants set forth in this Agreement
(including the disclosure schedules hereto) or any Ancillary Document that are
qualified by materiality, Material Adverse Effect or words of similar import or
effect will be deemed to have been made without any such qualification.

(b)      No investigation or knowledge by an Indemnified Party or its
Representatives of a breach of a representation, warranty, covenant or agreement
of an Indemnifying Party shall affect the representations, warranties, covenants
and agreements of the Indemnifying Party or the recourse available to the
Indemnified Parties under any provision of this Agreement, including this
Section 7.3, with respect thereto.

(c)      The amount of any Losses suffered or incurred by any Indemnified Party
shall be reduced by the amount of any insurance proceeds paid to the Indemnified
Party or any Affiliate thereof as a reimbursement with respect to such Losses
(and no right of subrogation shall accrue to any insurer hereunder, except to
the extent that such waiver of subrogation would prejudice any applicable
insurance coverage), net of the costs of collection and the increases in
insurance premiums resulting from such Loss or insurance payment.

35

--------------------------------------------------------------------------------

7.4      Indemnification Procedures.

(a)      The Parent shall have the sole right to act on behalf of the
Indemnified Parties with respect to any indemnification claims made pursuant to
this Article VII, including bringing and settling any claims hereunder and
receiving any notices on behalf of the Indemnified Parties. The Seller shall
have the sole right to act on behalf of the Indemnifying Parties with respect to
any indemnification claims made pursuant to this Article VII, including
defending and settling any claims hereunder and receiving any notices on behalf
of the Indemnifying Parties.

(b)      In order to make a claim for indemnification hereunder, the Parent on
behalf of an Indemnified Party must provide written notice (a “Claim Notice”) of
such claim to the Seller on behalf of the Indemnifying Parties, which Claim
Notice shall include (i) a reasonable description of the facts and circumstances
which relate to the subject matter of such indemnification claim to the extent
then known and (ii) the amount of Losses suffered by the Indemnified Party in
connection with the claim to the extent known or reasonably estimable (provided,
that the Parent may thereafter in good faith adjust the amount of Losses with
respect to the claim by providing a revised Claim Notice to the Seller).

(c)      In the case of any claim for indemnification under this Article VII
arising from a claim of a third party (including any Governmental Authority) (a
“Third Party Claim”), the Parent must give a Claim Notice with respect to such
Third Party Claim to the Seller promptly (but in no event later than thirty (30)
days) after the Indemnified Party’s receipt of notice of such Third Party Claim;
provided, that the failure to give such notice will not relieve the Indemnifying
Party of its indemnification obligations except to the extent that the defense
of such Third Party Claim is materially and irrevocably prejudiced by the
failure to give such notice. The Seller will have the right to defend and to
direct the defense against any such Third Party Claim, at its expense and with
counsel selected by the Seller, unless (i) the Seller fails to acknowledge fully
to the Parent the obligations of the Indemnifying Party to the Indemnified Party
within twenty (20) days after receiving notice of such Third Party Claim or
contests, in whole or in part, its indemnification obligations therefor or (ii)
at any time while such Third Party Claim is pending, (A) there is a conflict of
interest between the Seller on behalf of the Indemnifying Party and the Parent
on behalf of the Indemnified Party in the conduct of such defense, (B) the
applicable third party alleges a Fraud Claim or (C) such claim is criminal in
nature, could reasonably be expected to lead to criminal proceedings, or seeks
an injunction or other equitable relief against the Indemnified Party. If the
Seller on behalf of the Indemnifying Party elects, and is entitled, to
compromise or defend such Third Party Claim, it will within twenty (20) days (or
sooner, if the nature of the Third Party Claim so requires) notify the Parent of
its intent to do so, and the Parent and the Indemnified Party will, at the
request and expense of the Seller, cooperate in the defense of such Third Party
Claim. If the Seller on behalf of the Indemnifying Party elects not to, or at
any time is not entitled under this Section 7.4 to, compromise or defend such
Third Party Claim, fails to notify the Parent of its election as herein provided
or refuses to acknowledge or contests its obligation to indemnify under this
Agreement, the Parent on behalf of the Indemnified Party may pay, compromise or
defend such Third Party Claim. Notwithstanding anything to the contrary
contained herein, the Indemnifying Party will have no indemnification
obligations with respect to any such Third Party Claim which is settled by the
Indemnified Party or the Parent without the prior written consent of the Seller
on behalf of the Indemnifying Party (which consent will not be unreasonably
withheld, delayed or conditioned); provided, however, that notwithstanding the
foregoing, the Indemnified Party will not be required to refrain from paying any
Third Party Claim which has matured by a final, non-appealable Order, nor will
it be required to refrain from paying any Third Party Claim where the delay in
paying such claim would result in the foreclosure of a Lien upon any of the
property or assets then held by the Indemnified Party or where any delay in
payment would cause the Indemnified Party material economic loss. The Seller’s
right on behalf of the Indemnifying Party to direct the defense will include the
right to compromise or enter into an agreement settling any Third Party Claim;
provided, that no such compromise or settlement will obligate the Indemnified
Party to agree to any settlement that that requires the taking or restriction of
any action (including the payment of money and competition restrictions) by the
Indemnified Party other than the execution of a release for such Third Party
Claim and/or agreeing to be subject to customary confidentiality obligations in
connection therewith, except with the prior written consent of the Parent on
behalf of the Indemnified Party (such consent to be withheld, conditioned or
delayed only for a good faith reason). Notwithstanding the Seller’s right on
behalf of the Indemnifying Party to compromise or settle in accordance with the
immediately preceding sentence, the Seller on behalf of the Indemnifying Party
may not settle or compromise any Third Party Claim over the objection of the
Parent on behalf of the Indemnified Party; provided, however, that consent by
the Parent on behalf of the Indemnified Party to settlement or compromise will
not be unreasonably withheld, delayed or conditioned. The Parent on behalf of
the Indemnified Party will have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Seller’s right on
behalf of the Indemnifying Party to direct the defense.

36

--------------------------------------------------------------------------------

(d)      With respect to any direct indemnification claim that is not a Third
Party Claim, the Seller on behalf of the Indemnifying Party will have a period
of thirty (30) days after receipt of the Claim Notice to respond thereto. If the
Seller on behalf of the Indemnifying Party does not respond within such thirty
(30) days, the Seller on behalf of the Indemnifying Party will be deemed to have
accepted responsibility for the Losses set forth in such Claim Notice subject to
the limitations on indemnification set forth in this Article VII and will have
no further right to contest the validity of such Claim Notice. If the Seller on
behalf of the Indemnifying Party responds within such thirty (30) days after the
receipt of the Claim Notice and rejects such claim in whole or in part, the
Parent on behalf of the Indemnified Party will be free to pursue such remedies
as may be available under this Agreement (subject to Section 11.4), any
Ancillary Documents or applicable Law.

ARTICLE VIII
CLOSING CONDITIONS

8.1      Conditions to Each Party’s Obligations. The obligations of each Party
to consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company, the Parent
and the Purchaser of the following conditions:

(a)      Consummation of Other Transactions. The transactions contemplated by
(i) the share exchange agreement, dated August 8, 2018, by and among the Parent,
Si Chen and certain of Parent’s subsidiaries and (ii) the amended and restated
securities purchase agreement, dated August 8, 2018, by and among the Company
and Yimin Jin and Hongxiang Yu shall have been approved by the requisite vote of
the shareholders of the Parent at the 2018 annual meeting of shareholders in
accordance with the terms of the proxy statement filed with the U.S. Securities
and Exchange Commission and mailed to Parent’s shareholders in connection
therewith.

(b)      Requisite Regulatory Approvals. All Consents required to be obtained
from or made with any Governmental Authority in order to consummate the
transactions contemplated by this Agreement, shall have been obtained or made.

(c)      Requisite Consents. The Consents required to be obtained from or made
with any third Person (other than a Governmental Authority) in order to
consummate the transactions contemplated by this Agreement as set forth in
Schedule 8.1(c) shall have each been obtained or made.

(d)      No Law. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) or Order that is then in effect and which has the effect of making
the transactions or agreements contemplated by this Agreement illegal or which
otherwise prevents or prohibits consummation of the transactions contemplated by
this Agreement.

37

--------------------------------------------------------------------------------

(e)      No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

8.2      Conditions to Obligations of the Company and the Seller. In addition to
the conditions specified in Section 8.1, the obligations of the Company and the
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or written waiver (by the Company) of the following
conditions:

(a)      Representations and Warranties. All of the representations and
warranties of the Purchaser and the Parent set forth in this Agreement and in
any certificate delivered by the Purchaser or the Parent pursuant hereto shall
be true and correct on and as of the date of this Agreement and on and as of the
Closing Date as if made on the Closing Date, except for (i) those
representations and warranties that address matters only as of a particular date
(which representations and warranties shall have been accurate as of such date),
and (ii) any failures to be true and correct that do not materially and
adversely affect the Purchaser’s or the Parent’s ability to consummate the
transactions contemplated hereby.

(b)      Agreements and Covenants. The Purchaser and the Parent shall have
performed in all material respects all of the Purchaser’s and the Parent’s,
respectively, obligations and complied in all material respects with all of the
Purchaser’s and Parent’s agreements and covenants under this Agreement to be
performed or complied with by the Purchaser or Parent on or prior to the Closing
Date.

(c)      No Material Adverse Effect. No Material Adverse Effect shall have
occurred with respect to the Purchaser or the Parent (excluding the Subsidiaries
of the Purchaser or the Parent (other than the Purchaser)) since the date of
this Agreement.

(d)      Closing Deliveries.

(i)      Officer Certificate. The Parent shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Parent in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

(ii)      Secretary Certificate. The Parent shall have delivered to the Company
a certificate from its secretary certifying as to (A) copies of the Parent’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of the Parent’s board of directors authorizing the execution,
delivery and performance of this Agreement and each of the Ancillary Documents
to which it is a party or by which it is bound, and the consummation of the
transactions contemplated hereby and thereby and (C) the incumbency of officers
authorized to execute this Agreement or any Ancillary Document to which the
Parent is or is required to be a party or otherwise bound.

(e)      Effectiveness of Certain Ancillary Documents.

(i)      Non-Competition Agreements. The Non-Competition and Non-Solicitation
Agreements to be entered into by Seller and the other Subject Parties thereto
(as defined therein) in favor of and for the benefit of the Parent and
Purchaser, the Company and each of the other Covered Parties (as defined
therein) (each, a “Non-Competition Agreement”), the form of which is attached as
Exhibit A hereto, shall be duly executed and delivered and in full force and
effect in accordance with the terms thereof as of the Closing.

38

--------------------------------------------------------------------------------

(ii)      Lock-Up Agreement. The Lock-Up Agreement to be entered into by and
among the Seller and the Parent (the “Lock-Up Agreement”), the form of which is
attached as Exhibit B hereto, shall be duly executed and delivered and in full
force and effect in accordance with the terms thereof as of the Closing.

8.3      Conditions to Obligations of the Purchaser and the Parent. In addition
to the conditions specified in Section 8.1, the obligations of the Purchaser and
the Parent to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Purchaser and the Parent,
respectively) of the following conditions:

(a)      Representations and Warranties. All of the representations and
warranties of the Company and the Seller set forth in this Agreement and in any
certificate delivered by the Company or Seller pursuant hereto shall be true and
correct on and as of the date of this Agreement and on and as of the Closing
Date as if made on the Closing Date, except for (i) those representations and
warranties that address matters only as of a particular date (which
representations and warranties shall have been accurate as of such date), and
(ii) any failures to be true and correct that (without giving effect to any
qualifications or limitations as to materiality or Material Adverse Effect),
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on, or with respect to, any Target
Company or adversely affects the Company’s or Seller’s ability to consummate the
transactions contemplated hereby.

(b)      Agreements and Covenants. The Company and Seller shall have performed
in all material respects all of such Party’s obligations and complied in all
material respects with all of such Party’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

(c)      No Material Adverse Effect. No Material Adverse Effect shall have
occurred with respect to any Target Company since the date of this Agreement.

(d)      Closing Deliveries.

(i)      Officer Certificate. The Purchaser and the Parent shall have received a
certificate from the Company, dated as the Closing Date, signed by an executive
officer of the Company in such capacity, certifying as to the satisfaction of
the conditions specified in Sections 8.3(a), 8.3(b) and 8.3(c).

(ii)      Seller Certificate. The Purchaser and the Parent shall have received a
certificate from Seller, dated as of the Closing Date, signed by Seller,
certifying as to the satisfaction of the conditions specified in Sections 8.3(a)
and 8.3(b) with respect to Seller.

(iii)      Secretary Certificate. The Company shall have delivered to the
Purchaser and the Parent a certificate from its secretary certifying as to (A)
copies of the Company’s Organizational Documents as in effect as of the Closing
Date, (B) the resolutions of the Company’s board of directors and shareholders
authorizing the execution, delivery and performance of this Agreement and each
of the Ancillary Documents to which it is a party or by which it is bound, and
the consummation of the transactions contemplated hereby and thereby, and (C)
the incumbency of officers authorized to execute this Agreement or any Ancillary
Document to which the Company is or is required to be a party or otherwise
bound.

(iv)      Good Standing. The Company shall have delivered to the Purchaser and
the Parent good standing certificates (or similar documents applicable for such
jurisdictions) for each Target Company certified as of a date no later than five
(5) days prior to the Closing Date from the proper Governmental Authority of the
Target Company’s jurisdiction of organization and from each other jurisdiction
in which the Target Company is qualified to conduct business as a foreign
corporation or other entity as of the Closing, in each case to the extent that
good standing certificates or similar documents are generally available in such
jurisdictions.

39

--------------------------------------------------------------------------------

(v)      Certified Charter. A copy of the Company Charter, as in effect as of
the Closing, certified by the appropriate Governmental Authority as of a date no
more than ten (10) Business Days prior to the Closing Date.

(vi)      [Intentionally Omitted] (vii) [Intentionally Omitted]

(viii)      Share Certificates and Transfer Instruments. The Purchaser shall
have received from Seller share certificates representing the Purchased Shares
(or duly executed affidavits of lost stock certificates and indemnities in forms
and substance reasonably acceptable to the Purchaser), together with executed
instruments of transfer in respect of the Purchased Shares in favor of the
Purchaser (or its nominee) and in form reasonably acceptable for transfer on the
books of the Company.

(ix)      Board Resolutions. The Purchaser and the Parent shall have received
duly executed written resolutions of the board of directors of the Company, in
the agreed form, approving: the transfer of the Purchased Shares to the
Purchaser (or its nominee) at Closing; and the appointment of such persons as
directors and/or officers of the Company as the Parent may request prior to
Closing.

(x)      Effectiveness of Certain Ancillary Documents. Each of the
Non-Competition Agreements and the Lock-Up Agreement shall be duly executed and
delivered and in full force and effect in accordance with the terms thereof as
of the Closing.

8.4      Frustration of Conditions. Notwithstanding anything contained herein to
the contrary, no Party may rely on the failure of any condition set forth in
this Article VIII to be satisfied if such failure was caused by the failure of
such Party or its Affiliates (or with respect to the Company, Seller) to comply
with or perform any of its covenants or obligations set forth in this Agreement.

ARTICLE IX
TERMINATION AND EXPENSES

9.1      Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

(a)      by mutual written consent of the Purchaser, the Parent and the Company;

(b)      by written notice by the Purchaser, the Parent or the Company if any of
the conditions to the Closing set forth in Article VIII have not been satisfied
or waived by the six (6) month anniversary of the date of this Agreement (the
“Outside Date”); provided, however, the right to terminate this Agreement under
this Section 9.1(b) shall not be available to a Party if the breach or violation
by such Party or its Affiliates (or with respect to the Company, the Seller) of
any representation, warranty, covenant or obligation under this Agreement was
the cause of, or resulted in, the failure of the Closing to occur on or before
the Outside Date;

40

--------------------------------------------------------------------------------

(c)      by written notice by either the Purchaser, the Parent or the Company if
a Governmental Authority of competent jurisdiction shall have issued an Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such Order or
other action has become final and non-appealable; provided, however, that the
right to terminate this Agreement pursuant to this Section 9.1(c) shall not be
available to a Party if the failure by such Party or its Affiliates (or with
respect to the Company, the Seller) to comply with any provision of this
Agreement has been a substantial cause of, or substantially resulted in, such
action by such Governmental Authority;

(d)      by written notice by the Company, if (i) there has been a breach by the
Purchaser or the Parent of any of its representations, warranties, covenants or
agreements contained in this Agreement, or if any representation or warranty of
the Purchaser or the Parent shall have become untrue or inaccurate, in any case,
which would result in a failure of a condition set forth in Section 8.2(a) or
Section 8.2(b) to be satisfied (treating the Closing Date for such purposes as
the date of this Agreement or, if later, the date of such breach), and (ii) the
breach or inaccuracy is incapable of being cured or is not cured within the
earlier of (A) twenty (20) days after written notice of such breach or
inaccuracy is provided by the Company or (B) the Outside Date;

(e)      by written notice by the Purchaser or the Parent, if (i) there has been
a breach by the Company or the Seller of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement, or if any representation or warranty of such Parties shall have
become untrue or inaccurate, in any case, which would result in a failure of a
condition set forth in Section 8.3(a) or Section 8.3(b) to be satisfied
(treating the Closing Date for such purposes as the date of this Agreement or,
if later, the date of such breach), and (ii) the breach or inaccuracy is
incapable of being cured or is not cured within the earlier of (A) twenty (20)
days after written notice of such breach or inaccuracy is provided by the
Purchaser or the Parent or (B) the Outside Date; or (f) by written notice by the
Purchaser or the Parent if there shall have been a Material Adverse Effect on
the Target Companies following the date of this Agreement which is uncured and
continuing.

9.2      Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 9.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.11, 6.13, 9.3, 9.4, Article XI and this Section
9.2 shall survive the termination of this Agreement, and (ii) nothing herein
shall relieve any Party from Liability for any willful breach of any
representation, warranty, covenant or obligation under this Agreement or any
Fraud Claim against such Party, in either case, prior to termination of this
Agreement (in each case of clauses (i) and (ii) above). Without limiting the
foregoing, and except as provided in Sections 9.3 and 9.4 and this Section 9.2,
the Parties’ sole right prior to the Closing with respect to any breach of any
representation, warranty, covenant or other agreement contained in this
Agreement by another Party or with respect to the transactions contemplated by
this Agreement shall be the right, if applicable, to terminate this Agreement
pursuant to Section 9.1.

9.3      Fees and Expenses. Subject to Section 9.4, all Expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such expenses. As used in this Agreement, “Expenses”
shall include all out-of-pocket expenses (including all fees and expenses of
counsel, accountants, investment bankers, financial advisors, financing sources,
experts and consultants to a Party hereto or any of its Affiliates) incurred by
a Party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution or performance of this Agreement or any
Ancillary Document related hereto and all other matters related to the
consummation of this Agreement.

41

--------------------------------------------------------------------------------

9.4      Termination Fee. Notwithstanding Section 9.3 above, in the event that
there is a termination of this Agreement (a) by the Purchaser or the Parent
pursuant to Section 9.1(e) or Section 9.1(f) or (b) by the Company pursuant to
Section 9.1(d), the breaching Party shall pay to the other Party a termination
fee equal to the Expenses actually incurred by or on behalf of such other Party
or any of its Affiliates in connection with the authorization, preparation,
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, including any related SEC filings (the “Termination Fee”).
The Termination Fee shall be paid by wire transfer of immediately available
funds to an account designated in writing by the Purchaser or the Company,
respectively, within ten (10) Business Days after such Party delivers to the
other Party the amount of such Expenses, along with reasonable documentation in
connection therewith. Notwithstanding anything to the contrary in this
Agreement, the Parties expressly acknowledge and agree that, with respect to any
termination of this Agreement in circumstances where the Termination Fee is
payable, the payment of the Termination Fee shall, in light of the difficulty of
accurately determining actual damages, constitute liquidated damages with
respect to any claim for damages or any other claim which any Party would
otherwise be entitled to assert against the other Party or its Affiliates or any
of their respective assets, or against any of their respective directors,
officers, employees or shareholders with respect to this Agreement and the
transactions contemplated hereby and shall constitute the sole and exclusive
remedy available to the Parties, provided, that the foregoing shall not limit
the rights of any Party to seek specific performance or other injunctive relief
in lieu of terminating this Agreement.

ARTICLE X
RELEASES

10.1      Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, Seller, on behalf of itself and its
Affiliates and any Person that owns any share or other equity interest in or of
Seller (the “Releasing Persons”), hereby releases and discharges the Target
Companies from and against any and all Actions, obligations, agreements, debts
and Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Target Companies arising on or prior to the Closing Date or on account of or
arising out of any matter occurring on or prior to the Closing Date, including
any rights to indemnification or reimbursement from a Target Company, whether
pursuant to its Organizational Documents, Contract or otherwise, and whether or
not relating to claims pending on, or asserted after, the Closing Date. From and
after the Closing, each Releasing Person hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any Action, or commencing or causing to
be commenced, any Action of any kind against the Target Companies or their
respective Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party other than the Company pursuant to the terms and conditions of
this Agreement or any Ancillary Document.

ARTICLE XI
MISCELLANEOUS

11.1      Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

42

--------------------------------------------------------------------------------


If to the Company, to: If to Parent, to     Taishan Muren Agriculture Co. Ltd.
American Lorain Corporation
BeihuanZhong Road
Junan County, Shandong
People’s Republic of China 276600
Telephone No.: (86) 539-7317959   No. 216, Nanfeng village   Haiyan overseas
Chinese farm   Taishan,Guangdong Attention: Yongjun Huang         With copies to
(which shall not constitute   notice):       Ellenoff Grossman & Schole LLP  
1345 Avenue of the Americas, 11th Floor   New York, New York 10105   Attention:
Ari Edelman   Facsimile No.: (212) 370-7889   Telephone No.: (212) 370-1300  
Email: aedelman@egsllp.com     If to Seller, to: If to Purchaser, to     Taishan
Muren Agriculture Co. Ltd. Shanghai Xunyang Internet Technology Co., No. 216
Nanfeng County, Taishan City Ltd. Attention: Yongjun Huang   Room 405F       567
Tian Yao Qiao Road       Xuhui District, Shanghai       With copies to (which
shall not constitute   notice):       Ellenoff Grossman & Schole LLP   1345
Avenue of the Americas, 11th Floor   New York, New York 10105   Attention: Ari
Edelman   Facsimile No.: (212) 370-7889   Telephone No.: (212) 370-1300   Email:
aedelman@egsllp.com

11.2      Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser, the Parent and the Company, and any assignment without such
consent shall be null and void; provided that no such assignment shall relieve
the assigning Party of its obligations hereunder.

43

--------------------------------------------------------------------------------

11.3      Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any Person that is not a Party hereto or thereto or
a successor or permitted assign of such a Party.

11.4      Arbitration. Any and all disputes, controversies and claims (other
than applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 11.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the “AAA Procedures”) of the
American Arbitration Association (the “AAA”). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the state of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

11.5      Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
11.4, all Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any state or federal court located in New York,
New York (or in any court in which appeal from such courts may be taken) (the
“Specified Courts”). Subject to Section 11.4, each Party hereto hereby (a)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any Party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

44

--------------------------------------------------------------------------------

11.6      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.6.

11.7      Specific Performance. Each Party acknowledges that the rights of each
Party to consummate the transactions contemplated hereby are unique, recognizes
and affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

11.8      Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

11.9      Amendment. This Agreement may be amended, supplemented or modified
only by execution of a written instrument signed by the Purchaser, the Parent
and the Company.

11.10      Waiver. The Parent on behalf of itself and its Affiliates, on the one
hand, and the Company on behalf of itself and its Affiliates, may in its sole
discretion (i) extend the time for the performance of any obligation or other
act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in the
representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

45

--------------------------------------------------------------------------------

11.11      Entire Agreement. This Agreement and the documents or instruments
referred to herein, including any exhibits and schedules attached hereto, which
exhibits and schedules are incorporated herein by reference, together with the
Ancillary Documents, embody the entire agreement and understanding of the
Parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein or the documents or
instruments referred to herein, which collectively supersede all prior
agreements and the understandings among the Parties with respect to the subject
matter contained herein.

11.12      Interpretation. The table of contents and the Article and Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the Parties and shall not in any way affect the
meaning or interpretation of this Agreement. In this Agreement, unless the
context otherwise requires: (a) any pronoun used in this Agreement shall include
the corresponding masculine, feminine or neuter forms, and words in the
singular, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule”, and “Exhibit” are
intended to refer to Sections, Articles, Schedules and Exhibits to this
Agreement; and (k) the term “Dollars” or “$” means United States dollars. Any
reference in this Agreement to a Person’s directors shall include any member of
such Person’s governing body and any reference in this Agreement to a Person’s
officers shall include any Person filling a substantially similar position for
such Person. Any reference in this Agreement or any Ancillary Document to a
Person’s shareholders shall include any applicable owners of the equity
interests of such Person, in whatever form, including with respect to the Parent
its shareholders under the NRS or its Organizational Documents. The Parties have
participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. To the extent that any Contract, document, certificate or instrument
is represented and warranted to by the Company to be given, delivered, provided
or made available by the Company, in order for such Contract, document,
certificate or instrument to have been deemed to have been given, delivered,
provided and made available to the Parent or its Representatives, such Contract,
document, certificate or instrument shall have been posted to the electronic
data site maintained on behalf of the Company for the benefit of the Parent and
its Representatives and the Parent and its Representatives have been given
access to the electronic folders containing such information.

46

--------------------------------------------------------------------------------

11.13      Counterparts. This Agreement may be executed and delivered (including
by facsimile or other electronic transmission) in one or more counterparts, and
by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

ARTICLE XII
DEFINITIONS

12.1      Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

  “Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the Non-Competition Agreements and the Lock-Up
Agreement and the other agreements, certificates and instruments to be executed
or delivered by any of the Parties in connection with or pursuant to this
Agreement.

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

“Company Charter” means the memorandum and articles of association of the
Company, as amended and effective under applicable Laws.

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Target Companies or the Seller or any
of their respective Representatives, furnished in connection with this Agreement
or the transactions contemplated hereby; provided, however, that Company
Confidential Information shall not include any information which, (i) at the
time of disclosure by the Purchaser, the Parent or their Representatives, is
generally available publicly and was not disclosed in breach of this Agreement
or (ii) at the time of the disclosure by the Company, the Seller or their
respective Representatives to the Purchaser, the Parent or their Representatives
was previously known by such receiving party without violation of Law or any
confidentiality obligation by the Person receiving such Company Confidential
Information.

47

--------------------------------------------------------------------------------

“Company Ordinary Shares” means the shares of par value $1.00 each in the
Company.

  “Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

48

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program or arrangement established or maintained outside the United
States by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or such Subsidiaries residing outside the
United States, which plan, fund or other similar program or arrangement
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

“Indebtedness” of any Person means (a) all indebtedness of such Person for
borrowed money (including the outstanding principal and accrued but unpaid
interest) or for the deferred purchase price of property or services, (b) any
other indebtedness of such Person that is evidenced by a note, bond, debenture,
credit agreement or similar instrument, (c) all obligations of such Person under
leases that should be classified as capital leases in accordance with GAAP, (d)
all obligations of such Person for the reimbursement of any obligor on any line
or letter of credit, banker’s acceptance, guarantee or similar credit
transaction, in each case, that has been drawn or claimed against, (e) all
obligations of such Person in respect of acceptances issued or created, (f) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency, (g) all obligations
secured by an Lien on any property of such Person and (h) any premiums,
prepayment fees or other penalties, fees, costs or expenses associated with
payment of any Indebtedness of such Person and (h) all obligation described in
clauses (a) through (g) above of any other Person which is directly or
indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

49

--------------------------------------------------------------------------------

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

“Internet Assets” means any all domain name registrations, web sites and web
pages and related rights, items and documentation related thereto.

“Knowledge” means, with respect to (i) the Company, the actual knowledge of the
executive officers or directors of any Target Company, including Jiazhen Li,
after due inquiry or (ii) any other Party, the actual knowledge of its directors
and executive officers, after due inquiry.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or
the Ancillary Documents to which it is a party or bound or to perform its
obligations hereunder or thereunder; provided, however, that any changes or
effects directly or indirectly attributable to, resulting from, relating to or
arising out of the following (by themselves or when aggregated with any other,
changes or effects) shall not be deemed to be, constitute, or be taken into
account when determining whether there has or may, would or could have occurred
a Material Adverse Effect: (i) general changes in the financial or securities
markets or general economic or political conditions in the country or region in
which such Person or any of its Subsidiaries do business; (ii) changes,
conditions or effects that generally affect the industries in which such Person
or any of its Subsidiaries principally operate; (iii) changes in GAAP or other
applicable accounting principles or mandatory changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries principally operate; (iv) conditions caused by acts of God,
terrorism, war (whether or not declared) or natural disaster; (v) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein); provided further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i) - (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses.

50

--------------------------------------------------------------------------------

“NRS” means Nevada Revised Statutes, as amended.

“NYSE” means NYSE MKT LLC.

“Organizational Documents” means, with respect to the Parent, the Parent
Charter, and with respect to any other Party, its Certificate of Incorporation
and Bylaws or similar organizational documents, in each case, as amended.

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

“Parent Charter” means the articles of incorporation of the Parent, as amended
and effective under the NRS.

“Parent Confidential Information” means all confidential or proprietary
documents and information concerning the Parent, its Subsidiaries or any of its
Representatives; provided, however, that Parent Confidential Information shall
not include any information which, (i) at the time of disclosure by the Company,
Seller or their respective Representatives, is generally available publicly and
was not disclosed in breach of this Agreement or (ii) at the time of the
disclosure by the Parent or its Representatives to the Company, Seller or their
respective Representatives was previously known by such receiving party without
violation of Law or any confidentiality obligation by the Person receiving such
Parent Confidential Information. For the avoidance of doubt, from and after the
Closing, Parent Confidential Information will include the confidential or
proprietary information of the Target Companies.

“Parent Shares” means the shares of common stock, par value $0.001 per share, of
the Parent.

“Parent Share Price” shall mean the average closing trade price of each Parent
Share (or any successor equity security, including equity securities of a
successor entity issued in exchange for Parent Shares) as listed by NYSE (or any
successor exchange or quotation system on which such shares are listed or
quoted) for the twenty (20) day trading period ending on the trading day
immediately prior to the date of determination.

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

51

--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any Ancillary Document.

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

“RMB” means Renminbi of the People’s Republic of China.

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

“Securities Act” means the Securities Act of 1933, as amended.

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

“SOX” means the Sarbanes-Oxley Act of 2002, as amended.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity.

52

--------------------------------------------------------------------------------

“Target Company” means each of the Company and its direct and indirect
Subsidiaries (if any).

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, knowhow, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

12.2      Section References. The following capitalized terms, as used in this
Agreement, have the respective meanings given to them in the Section as set
forth below adjacent to such terms:

Term Section   Term Section AAA 11.4       AAA Procedures 11.4       Accounts
Receivable 4.25       Acquisition Proposal 6.6(a)       Agreement Preamble  
Amended Charter   Alternative Transaction 6.6(a)   Closing 2.1       Closing
Date 2.1       Company Preamble       Company Benefit Plan 4.19(a)

53

--------------------------------------------------------------------------------


Term Section Term Section Company Disclosure Schedules Article IV Purchased
Shares 1.1 Company Financials 4.7(a) Purchaser Preamble Company IP 4.13(d)
Purchaser Disclosure Schedules Article III Company IP Licenses 4.13(a) Parent
Financials 3.6(b) Company Material Contract 4.12(a)   Company Permits 4.10  
Company Personal Property Leases 4.16   Company Real Property Leases 4.15  
Company Registered IP 4.13(a) Parent Material Contracts Dispute 11.4 Related
Person 4.21 Enforceability Exceptions 3.2 Releasing Persons 10.1 Environmental
Permit 4.20(a) Resolution Period 11.4 Exchange Shares 1.2 SEC Reports 3.6(a)
Expenses 9.3 Seller Preamble                 Federal Securities Laws Shareholder
Meeting Interim Balance Sheet Date 4.7(a) Specified Courts 11.5 Interim Period
6.2(a) Supplemental Disclosure Schedules 6.17(a) Lock-Up Agreement 8.2(e)(ii)
Termination Fee 9.4 Non-Competition Agreement 8.2(e)(i) Top Customers 4.23
Off-the-Shelf Software Agreements 4.13(a)     Outbound IP License 4.13(c)    
Outside Date 9.1(b)     Parent Preamble     Party(ies) Preamble     Public
Certifications 3.6(a)    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

54

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

  The Parent:         AMERICAN LORAIN CORPORATION,   a Nevada corporation      
        By: /s/ Si Chen     Name: Si Chen     Title: Chairman               The
Purchaser:       SHANGHAI XUNYANG INTERNET TECH CO. LTD.,   a Chinese limited
liability company               By: /s/ YiLei Shao     Name: YiLei Shao    
Title: Chairman               The Company:         TAISHAN MUREN AGRICULTURE CO.
LTD.   a Chinese limited liability company               By: /s/ YongJun Huang  
  Name: YongJun Huang     Title: Chairman               The Seller:      
SHENZHEN JIAMINGRUI NEW AGRICULTURE CO. LTD.         By: /s/ XueMei Li     Name:
XueMei Li     Title: Chairman


--------------------------------------------------------------------------------